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`76SIa 2J IO8 XEFM8Y7 2NHCH2C 2R IO8 HCO8J8CI NJ2U6UHSHI= IO6I 6 76SI L2ESF J8RE787EQO 6C 2RR8J3  *8 6RRHJG7 IO8 XEFM8Y7 RHCFHCM IO6I IO8 .87N2CF8CI C8K8J 2RR8J8F (JH8CF 6 X2U R2J IO8 6FFHIH2C6S J8672C7 7I6I8F U= IO8 XEFM8 HC OH7 F8QH7H2C3    /B8 7O6SS G2FHR= IO8 XEFM8Y7 J8Q2GG8CF8F &JF8J I2 Q2CR2JG I2 OH7 ECR6HJ S6U2J NJ6QIHQ8 RHCFHCM73  B8 7O6SS 6S72 7EU7IHIEI8 6 C8L C2IHQ83 #"')".,$'" #&'%).A#)$&' #&3/5/[Q\ BHIOHC 40 F6=7 RJ2G IO8 F6I8 2R IOH7&JF8J> J8G2K8 RJ2G HI7 RHS87 6C= J8R8J8CQ8 I2 IO8 ECS6LRES J8RE76S I2 OHJ8 *6SS= +7OU= 6CF .2= (JH8CF DJ3 6CF>LHIOHC / F6=7 IO8J8W6RI8J>C2IHR= IO8GHC LJHIHCM IO6I IOH7 O67 U88C F2C8 6CF IO6I IO8 J8RE76S I2 OHJ8 IO8G LHSS C2I U8 E78F 6M6HC7I IO8G HC 6C= L6=3[F\ BHIOHC 40 F6=7 RJ2G IO8 F6I8 2R IOH7 &JF8J> 2RR8J D2OCC= )8JJ2C87 RESSJ8HC7I6I8G8CI I2 OH7 R2JG8J N27HIH2C 2J> HR IO6I N27HIH2CC2 S2CM8J 8TH7I7> I2 6 7EU7I6CIH6SS= 8_EHK6S8CI N27HIH2C> LHIO2EI NJ8XEFHQ8 I2 OH7 78CH2JHI= 2J 6C= 2IO8J JHMOI7 2JNJHKHS8M87 NJ8KH2E7S= 8CX2=8F3[8\ <6^8 D2OCC= )8JJ2C87 LO2S8 R2J 6C= S277 2R 86JCWHCM7 6CF 2IO8J U8C8RHI7 7ERR8J8F 67 6 J87ESI 2R IO8 FH7WQJHGHC6IH2C 6M6HC7I OHG HC IO8 G6CC8J 78I R2JIO HC IO8 J8G8F=78QIH2C 2R IO8 XEFM8Y7 F8QH7H2C3[R\ BHIOHC 40 F6=7 RJ2G IO8 F6I8 2R IOH7 &JF8J> J8G2K8 RJ2G HI7 RHS87 6C= J8R8J8CQ8 I2 IO8 ECS6LRES S6=2RR 2R D2OCC= )8JJ2C876CF>LHIOHC / F6=7 IO8J86RI8J>C2IHR= OHG HC LJHIHCM IO6I IOH7 O67 U88C F2C8 6CF IO6I IO8 S6=2RRLHSS C2I U8 E78F 6M6HC7I OHG HC 6C= L6=3[M\ VJ878JK8 6CF> LHIOHC 40 F6=7 2R 6 J8_E87I> 2J 7EQO 6FFHIH2C6S IHG8 67 IO8 .8MH2C6S !HJ8QI2J G6= 6SS2L R2J M22F Q6E78 7O2LC> NJ2KHF8 6I 6 J8672C6US8 NS6Q8 F87HMWC6I8F U= IO8 -26JF 2J HI7 6M8CI7> 6SS N6=J2SS J8Q2JF7> 72WQH6S 78QEJHI= N6=G8CI J8Q2JF7> IHG8Q6JF7> N8J72CC8S J8WQ2JF7 6CF J8N2JI7> 6CF 6SS 2IO8J J8Q2JF7> HCQSEFHCM 6C 8S8QIJ2CHQ Q2N= 2R 7EQO J8Q2JF7 HR 7I2J8F HC 8S8QIJ2CHQ R2JG> C8Q8776J= I2 6C6S=b8 IO8 6G2ECI 2R U6Q^N6= FE8ECF8J IO8 I8JG7 2R IOH7 &JF8J3[O\ BHIOHC 40 F6=7 6RI8J 78JKHQ8 U= IO8 .8MH2C> N27I 6I HI7 R6QHSHI= HC -6SIHG2J8> <6J=S6CF> Q2NH87 2R IO8 6II6QO8F C2IHQ8 G6J^8F `+NN8CFHT3a0#2NH87 2R IO8 C2IHQ8> 2C R2JG7 NJ2KHF8F U= IO8 .8MH2C6S !HJ8QI2J R2J .8MH2C 9> 6RI8J U8HCM 7HMC8F U= IO8 .87N2CF8CIY7 6EIO2JHb8F J8NJ8W78CI6IHK8> 7O6SS U8 N27I8F U= IO8 .87N2CF8CI 6CF G6HCWI6HC8F R2J ?; Q2C78QEIHK8 F6=7 HC Q2C7NHQE2E7 NS6Q87>HCQSEFHCM 6SS NS6Q87 LO8J8 C2IHQ87 I2 8GNS2=887 6J8 QE7WI2G6JHS= N27I8F3 .8672C6US8 7I8N7 7O6SS U8 I6^8C U= IO8 .87N2CF8CI I2 8C7EJ8 IO6I IO8 C2IHQ87 6J8 C2I 6SI8J8F> F8R6Q8F> 2J Q2K8J8F U= 6C= 2IO8J G6I8JH6S3 $C IO8 8K8CI IO6I> FEJHCM IO8 N8CF8CQ= 2R IO878 NJ2Q88FHCM7> IO8 .8W7N2CF8CI O67 M2C8 2EI 2R UE7HC877 2J QS278F IO8 R6QHSHI= HCK2SK8F HC IO878 NJ2Q88FHCM7> IO8 .87N2CF8CI 7O6SS FEWNSHQ6I8 6CF G6HS> 6I HI7 2LC 8TN8C78> 6 Q2N= 2R IO8 C2IHQ8 I2 6SS QEJJ8CI 8GNS2=887 6CF R2JG8J 8GNS2=887 8GNS2=8F U= IO8 .87N2CF8CI6I 6C= IHG8 7HCQ8 (8UJE6J= 41> 5;;03  0$R IOH7 &JF8J H7 8CR2JQ8F U= 6 XEFMG8CI 2R 6 ACHI8F %I6I87 Q2EJI 2R 6NN86S7> IO8 L2JF7 HC IO8 C2IHQ8 J86FHCM `V27I8F U= &JF8J 2R IO8 '6WIH2C6S ,6U2J .8S6IH2C7 -26JFa7O6SS J86F `V27I8F VEJ7E6CI I2 6 DEFMWG8CI 2RIO8 ACHI8F %I6I87 #2EJI 2R +NN86S7 "CR2JQHCM 6C &JF8J 2R IO8 '6IH2C6S ,6U2J .8S6IH2C7 -26JF3a[H\ BHIOHC 54 F6=7 6RI8J 78JKHQ8 U= IO8 .8MH2C> RHS8 LHIO IO8 .8MH2C6S !HJ8QI2J 6 7L2JC Q8JIHRHQ6IH2C 2R 6 J8W7N2C7HUS8 2RRHQH6S 2C 6 R2JG NJ2KHF8F U= IO8 .8MH2C 6IWI87IHCM I2 IO8 7I8N7 IO6I IO8 .87N2CF8CI O67 I6^8C I2 Q2GNS=3$) $% (A.)*". &.!"."!IO6I IO8 Q2GNS6HCI H7 FH7GH778F HC72R6J 67 HI 6SS8M87 KH2S6IH2C7 2R IO8 +QI C2I 7N8QHRHQ6SS= R2ECF3+VV"'!$c'&)$#" )& "<V,&@""%V&%)"! -@ &.!". &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!+C +M8CQ= 2R IO8 ACHI8F %I6I87 P2K8JCG8CI)O8 '6IH2C6S ,6U2J .8S6IH2C7 -26JF O67 R2ECF IO6I L8 KH2WS6I8F (8F8J6S S6U2J S6L 6CF O67 2JF8J8F E7 I2 N27I 6CF 2U8= IOH7 C2IHQ83("!".+, ,+B P$d"% @&A )*" .$P*) )&(2JG> X2HC> 2J 677H7I 6 ECH2C#O2278 J8NJ878CI6IHK87 I2 U6JM6HC LHIO E7 2C =2EJ U8O6SR+QI I2M8IO8J LHIO 2IO8J 8GNS2=887 R2J =2EJ U8C8WRHI 6CF NJ2I8QIH2C#O2278 C2I I2 8CM6M8 HC 6C= 2R IO878 NJ2I8QI8F 6QIHKHIH873B" B$,, '&) J8RE78 I2 OHJ8 X2U 6NNSHQ6CI7 2C IO8 U67H7 2R IO8HJ ECH2C 6RRHSH6IH2C 2J 2IO8J NJ2I8QI8F 6QIHKHI=3B" B$,, '&)FH7QO6JM8> S6=2RR>2J 2IO8JLH78 FH7QJHGHWC6I8 6M6HC7I 6C= 8GNS2=88 2C IO8 U67H7 2R IO8 8GNS2=88Y7 ECH2C 6RRHSH6IH2C 2J 2IO8J NJ2I8QI8F 6QIHKHI=3B" B$,, '&)_E87IH2C 6NNSHQ6CI7 R2J 8GNS2=G8CI 2J 8GNS2=887 Q2CQ8JCHCM IO8HJ 6RRHSH6IH2C LHIO <HFW+IS6CIHQ .8MH2C6S #2ECQHS 2R #6JN8CI8J7> ACHI8F -J2IO8JO22F 2R #6JN8CI8J7 6CF D2HC8J7 2R +G8JHQ6>2J 6C= 2IO8J S6U2J 2JM6CHb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b6IH2C> UEI F8CH87 IO6I HI O67 Q2GGHII8F 6C= ECR6HJ S6U2J NJ6QIHQ873   4)O8 N6JIH87 6MJ88F 6I IO8 O86JHCM I2 6G8CF IO8 Q6NIH2C 2R IO8 Q2GWNS6HCI HC 2JF8J I2 8SHGHC6I8 IO8 F87HMC6IH2C 2R +(,:#$& R2J IO8 #O6JMWHCM V6JI=3 )OH7 6MJ88G8CIL67 6NNJ2K8F35+SS F6I87 6J8 HC 5;;0> ECS877 2IO8JLH78 HCFHQ6I8F3&C IO8 8CIHJ8 J8Q2JF> HCQSEFHCM G= 2U78JK6IH2C 2R IO8 F8WG86C2J 2R IO8 LHIC87787> 6CF 6RI8J Q2C7HF8JHCM IO8 UJH8R7 RHS8F U= IO8 P8C8J6S #2EC78S> IO8 .87N2CF8CI> 6CF IO8 #O6JMHCM V6JI=>/$ G6^8 IO8 R2SS2LHCM($'!$'P% &( (+#)$3DA.$%!$#)$&'#8CI8JSHC8 #2C7IJEQIH2C #2GN6C=> 6 Q2JN2J6IH2C> H7 6 FJ=WL6SS 6CF RHCH7OHCM Q2CIJ6QI2J LHIO 6 R6QHSHI= HC -6SIHG2J8> <6J=WS6CF3 !EJHCM IO8 =86J U8R2J8 IO8 NJ878CI Q2GNS6HCI L67 RHS8F> IO8 .87N2CF8CI NEJQO678F 6CF J8Q8HK8F 6I HI7 -6SIHG2J8 R6QHSHI= M22F7 K6SE8F HC 8TQ877 2R e9;>;;; FHJ8QIS= RJ2G N2HCI7 S2Q6I8F 2EI7HF8 2R IO8 %I6I8 2R <6J=S6CF3 )O8 .87N2CF8CI 6FGHI7 6CF $ RHCF IO6I HI H7 6C 8GNS2=8J 8CM6M8F HC Q2GG8JQ8 LHIOHC IO8 G86CHCM 2R %8QIH2C5[5\> [?\> 6CF [1\ 2R IO8 +QI 6CF IO6I IO8 ACH2C H7 6 S6U2J 2JM6CHb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b> D2OC %I2SS> f6JS )2U2SS [IO8 72C 2R P82JM8 )2U2SS\> 6CF BHSSH6G -JH6C )JEHII 6J8 R2J8G8C R2J IO8 .87N2CF8CI 6CF L8J8 677HMC8F I2 K6JH2E7 X2U7HI87 FEJHCM IO8 N8JH2F 2R IHG8 HCK2SK8F O8J8HC3 D8CWCHR8J +SG2CF H7 IO8 .87N2CF8CIY7 2RRHQ8 G6C6M8J30,H76 "SSH2II H7 IO8 U22^^88N8J3 D2OCC= )8JJ2C87 L67 6 O8SN8J LO2 677H7I8F FJ=L6SS G8QO6CHQ7 HC IO8HJ L2J^3)O8 .87N2CF8CIY7 8GNS2=887 6J8 C2I J8NJ878CI8F U= 6C= ECWH2C 2J S6U2J 2JM6CHb6IH2C3 )O8 ACH2C U8M6C 6 Q6GN6HMC I2 2JWM6CHb8 IO8 .87N2CF8CIY7 8GNS2=887 U8R2J8 IO8 8K8CI7 HC IOH7 NJ2Q88FHCM 2QQEJJ8F3 !EJHCM 5;;0> IO8 Q6GN6HMC HCQSEF8F   /)O8 P8C8J6S #2EC78S 6CF IO8 #O6JMHCM V6JI= O6K8 RHS8F 6 X2HCI G2WIH2C I2 7IJH^8 N2JIH2C7 2R IO8 .87N2CF8CIY7 UJH8R 2C IO8 MJ2ECF IO6I IO8 UJH8R 6SS8M87 Q8JI6HC R6QI7 IO6I 6J8 C2I HC IO8 J8Q2JF3 )OH7 G2IH2C H7 F8CH8F3 (HJ7I> GEQO 2R IO8 6SS8M8F 8TIJ6C82E7 R6QI7 HC IO8 .87N2CF8CIY7 UJH8R 6J8 67 GEQO 6JMEG8CI 67 HGNJ2N8J 6778JIH2C73 &R Q2EJ78> 6JMEG8CI H7 NJ2N8J HC 6 UJH8R3 %8Q2CF> 6S8JIHCM IO8 XEFM8 I2 IO878 G6II8J7> 67 IO8 N6JIH87 O6K8 NJ2N8JS= F2C8> 7O2ESF 8SHGHC6I8 IO8 JH7^ N278F U= 6778JIHCM R6QI7 C2I R2ECF HC IO8 J8Q2JF30)O8 .87N2CF8CI O67 6FGHII8F IO6I .2FJHME8b> %I2SS> )2U2SS> 6CF )JEHII 6J8 7EN8JKH72J7 ECF8J %8Q3 5[44\ 2R IO8 +QI> 6CF IO6I +SG2CF H7 6C 6M8CI ECF8J %8Q3 5[4/\3 #"')".,$'" #&'%).A#)$&' #&3/59O2SFHCM 6 X2U7HI8 G88IHCM LHIO IO8 .87N2CF8CIY7 8GNS2=887> 67 L8SS 67 8RR2JI7 I2 78QEJ8 8GNS2=G8CI R2J ECH2C G8GU8J7 LHIO IO8 .87N2CF8CI39!EJHCM IO8 Q6GN6HMC> IO8 ACH2C 6S72 72EMOI I2 2UI6HC HCR2JG6IH2C 6U2EI IO8 .87N2CF8CI U= 72JIHCM IOJ2EMO HI8G7 IO8 .87N2CF8CI O6F IOJ2LC HC HI7 IJ67O3D2C87 OHJ87 8GNS2=887 E7HCM K6JH2E7 G8IO2F7> HCQSEFHCM OHJWHCM L2J^8J7 LO2 6J8 J8R8JJ8F U= 8TH7IHCM 8GNS2=887 6CF R2J8WG8C3 )O8 .87N2CF8CI 6S72 E787 C8L7N6N8J 6FK8JIH78G8CI7> 87N8QH6SS= LO8C OHJHCM R2J M2K8JCG8CI Q2CIJ6QI X2U7 IO6I J8W_EHJ8 L2J^8J7 I2 O6K8 QHIHb8C7OHN3 BO8C C8L7N6N8J 6FK8JIH78WG8CI7 6J8 E78F> IO8 .87N2CF8CI G6HCI6HC7 6 S2M 2R N8J72C7 LO2 Q6SS HC J87N2C78 I2 IO8 6F73 )OH7 S2M H7 ^C2LC 67 IO8 8GNS2=WG8CI 6F J87N2C783 [P# "TO73 95 6CF 9/3\ P8C8J6SS=> +SG2CF I6^87 IO8 Q6SS7 6CF J8N2JI7 HC IO8 S2M IO8 6NNSHQ6CIY7 HCR2JG6WIH2C> 7EQO 67 IO8 6NNSHQ6CIY7 C6G8> NO2C8 CEGU8J> 7^HSS7> 6CF N67I 8GNS2=8J73 BO8C +SG2CF H7 UE7=> "SSH2II> 2J 8K8C IO8 NJ2X8QI G6C6M8J> LHSS 6C7L8J IO8 I8S8NO2C8 Q6SS7 6CF J8Q2JF IO8 HCR2JG6IH2C3(2J8G8C LHSS 2RI8C J8R8J I2 D2C87 L2J^8J7 LO2 6NN86J 6I X2UW7HI87 S22^HCM R2J L2J^3 )O8 R2J8G8C G6= NJ2KHF8 D2C87Y I8S8WNO2C8 CEGU8J I2 IO8 L2J^8J 2J G6= Q6SS D2C87 FHJ8QIS= 2C IO8HJ '"c)", I8S8NO2C83 )OH7 H7 6C HCR2JG6S NJ6QIHQ8> 6CF IO88TI8CI I2 LOHQO IO8 NJ6QIHQ8 H7 R2SS2L8F H7 ECQS86J> 6SIO2EMO )JEHII I87IHRH8F IO6I O8 6SL6=7 R2SS2L8F IOH7 NJ6QIHQ83 ACF8J SHGHI8F QHJQEG7I6CQ87> 6 R2J8G6C Q6C OHJ8 6 L2J^8J 6I IO8 X2U7HI8 LHIO IO8 NJH2J 6NNJ2K6S 2R D2C873 %EQO QHJQEG7I6CQ87 FHF C2I 6JH78 FEJHCM IO8 8K8CI7 HC IOH7 Q6783+C 8T6GNS8 2R IO8 G8IO2F IO8 .87N2CF8CI> IOJ2EMO D2C87> G6= E78 I2 OHJ8 L2J^8J7 LO2 6NN86J 6I 6 X2U7HI8 H7 NJ2KHF8F U= IO8 8TN8JH8CQ8 2R "FL6JF B67HS8L7^H3 B67HS8L7^H H7 6 N6HF 2JM6CHb8J R2J IO8 ACH2C> 6CF O8 O67 U88C 6 Q6JN8CI8J R2J 2K8J 4? =86J73 &C (8UJE6J= 4?> B67HS8L7^H 6NN86J8F 2C 6 X2U7HI8 R2J LOHQO IO8 .87N2CF8CI L67 OHJHCM3 *8 7N2^8 LHIO IO8 .87N2CWF8CIY7 R2J8G6C> <H^8 )HSS3 *8 I2SF )HSS IO6I O8 Q2ESF O6CM> RJ6G8> 6CF RHCH7O FJ=L6SS3 )HSS 76HF IO6I IO8 .87N2CF8CI L67 OHJHCM> UEI O8 O6F I2 I6S^ I2 OH7 U277> !2C6SF D2C873 )HSS 67^8F B67HS8L7^H 6FFHIH2C6S _E87IH2C7 LOHS8 O8 L67 I6S^HCM LHIO D2C87> 6CF O8 RHC6SS= 67^8F B67HS8L7^H HR O8 Q2ESF 7I6JI IO8 C8TI F6=3 B67HS8L7^H J8NSH8F IO6I O8 Q2ESF> 6CF IO8C IO8= N6JI8F3)OH7HCQHF8CI F8G2C7IJ6I87 IO6I IO8 .87N2CF8CIY7 R2J8G8C O6K8 IO8 6EIO2JHI= I2 HCI8JKH8L 6NNSHQ6CI7 2C 6 X2U LO8J8 IO8 .87N2CF8CI H7 NJ878CIS= OHJHCM> 6CF IO6I IO8 R2J8G8C Q6C Q2CWK8= IO8 J8Q8HK8F HCR2JG6IH2C I2 D2C87 LO2> HC IEJC> Q6C MHK8 IO8 6EIO2JHI= I2 OHJ8 IO8 L2J^8J3)O8 .87N2CF8CI 6JME87 IO6I B67HS8L7^H H7 C2I QJ8FHUS8 U8WQ6E78 O8 H7 6 N6HF ECH2C 2JM6CHb8J 6CF U8Q6E78> U8R2J8 IO8 NJ8W78CI QO6JM87 L8J8 UJ2EMOI> B67HS8L7^H NHQ^8F IOJ2EMO IO8 .8W7N2CF8CIY7 IJ67O HC 2JF8J I2 FH7Q2K8J HCR2JG6IH2C 6U2EI IO8 .87N2CF8CI> NJ87EG6US= HCR2JG6IH2C IO6I L2ESF U8 O8SNRES I2 IO8 ACH2CY7 2JM6CHbHCM 8RR2JI73 +77EGHCM IO6I IO8 S6II8J 6SS8M6W  9)O8 6NNSHQ6CI7 R2J 8GNS2=G8CI LO2 6J8 HCK2SK8F HC IOH7 NJ2Q88FWHCM F8CH8F IO6I IO8= L8J8 N6JI 2R 6C= ACH2C NS6C I2 `76SIa IO8 .87N2CWF8CIY7 L2J^ R2JQ83 '8K8JIO8S877> HI H7 J8672C6US8 I2 HCR8J IO6I IO8 ACH2C 7ENN2JI8F IO8 8RR2JI7 2R G8GU8J7 I2 2UI6HC 8GNS2=G8CI 6I IO8 .87N2CWF8CI FEJHCM IO8 2JM6CHbHCM Q6GN6HMC3 <2J82K8J> 6NNSHQ6CI *6SS= +7OU= 6FGHII8F IO6I 6 ECH2C 2RRHQH6S> P82JM8 "H7C8J> 7EMM87I8F I2 O8J IO6I 7O8 7O2ESF 6M6HC Q6SS IO8 .87N2CF8CI R2J L2J^ 6RI8J 7O8 O6F 6SJ86F= Q6SS8F IO8 .87N2CF8CI LHIO2EI U8HCM OHJ8F3 IH2C H7 IJE8> C8HIO8J 2R IO878 QS6HG7> 2J U2IO I2M8IO8J> H7 6 7ERRHWQH8CI J8672C I2 RHCF B67HS8L7^H C2I QJ8FHUS83 B67HS8L7^HY7 7I6IE7 67 6 N6HF ECH2C 2JM6CHb8J NEI7 OHG HC C2 L2J78 6 N27HIH2C> R2J QJ8FHUHSHI= NEJN2787> IO6C IO8 .87N2CF8CIY7 2LC LHIC877873 +CF B67HS8L7^HY7 6II8GNI I2 FH7Q2K8J 8KHF8CQ8 O8SNRES I2 OH7 8GNS2=8JY7 Q6E78 U= S22^HCM IOJ2EMO IO8 .87N2CF8CIY7 IJ67O O67 C2I U88C 6JME8FI2 U8 2J 7O2LC I2 U8 ECS6LRES3 '8HIO8J 2R IO878 R6QI2J7 H7 7ERRHQH8CI J8672C I2 RHCF B67HS8L7^H C2I QJ8FHWUS83 <= 2U78JK6IH2C 2R B67HS8L7^H 6I IO8 O86JHCM Q2CKHCQ87 G8 IO6I O8 H7 6 QJ8FHUS8 LHIC877 HC IO8 SHGHI8F G6II8J7 I2 LOHQO O8 I87IHRH8F3?G: @#**( G/HI(&C (8UJE6J= 49 6CF 4]> 5;;0> IO8 J87N2CF8CI NS6Q8F 6FK8JWIH78G8CI7 HC IO8 -6SIHG2J8 %EC"2OHJ8 L2J^8J7 R2J 6 NJ2X8QI 6I '6IH2C6S -E7HC877 V6J^ 40; ['-V 40;\> 6 NJ2X8QI ECF8J 6 P2KW8JCG8CI Q2CIJ6QI3 &C (8UJE6J= 4?> *6SS= +7OU= Q6SS8F IO8 .8W7N2CF8CIY7 2RRHQ87 HC J87N2C78 I2 IO8 RHJ7I 6FK8JIH78G8CI 6CF 7N2^8 LHIO +SG2CF3 +7OU= O67 L2J^8F 67 6 Q6JN8CI8J R2J 6NWNJ2THG6I8S= 41 =86J7> 6CF 7O8 O67 U88C 6 G8GU8J 2R IO8 ACH2C 7HCQ8 5;;;3 %O8 H7 6US8 I2 S6=2EI> RJ6G8 [HCQSEFHCM G8I6S 7IEF\> 6CF O6CM FJ=L6SS> 6CF 7O8N27787787 6FFHIH2C6S Q6JN8CIJ= 7^HSS73 +7OU= L67 2EI 2R L2J^ 6I IO8 IHG8 6CF 7O8 QJ8FHUS= I87IHRH8F IO6I 7O8 L67 S22^HCM R2J 8GNS2=G8CI 6CF L2ESF O6K8 6QQ8NI8F 8GNS2=G8CI 6I IO8 .87N2CF8CI HR HI O6F U88C 2RR8J8F31+7OU= I2SF +SG2CF 6U2EI O8J 7^HSS7 6CF 76HF 7O8 O6F ^C2LSW8FM8 2R 6SS NO6787 2R IO8 L2J^> HCQSEFHCM S6=2EI> 7IEFFHCM> 6CF O6CMHCM IO8 FJ=L6SS3 +SG2CF 67^8F +7OU= 6U2EI O8J 8TN8JHW8CQ8> 6CF +7OU= J8NSH8F IO6I 7O8 O6F Q2GNS8I8F IO8 ACH2CY7 6NNJ8CIHQ8 NJ2MJ6G> 6CF 7O8 G8CIH2C8F IL2 Q2GN6CH87 R2J LO2G7O8 O6F L2J^8F3 +SG2CF C2I8F IO878 NJ8KH2E7 8GNS2=W8J7 HC IO8 8GNS2=G8CI 6F J87N2C783 +7OU=Y7 NJ8KH2E7 8GNS2=W8J7 L8J8 ECH2C Q2GN6CH873 D2C87 ^C8L IO6I +7OU= L67 6 ECH2C   ?)OH7 RHCFHCM 8TQSEF87 B67HS8L7^HY7 I87IHG2C= J8M6JFHCM OH7 2U78JWK6IH2C 2R .2FJHME8b FEJHCM IO8 ACH2CY7 G88IHCM LHIO IO8 .87N2CF8CIY7 L2J^8J7 2C <6JQO 4?3 +7 C2I8F U8S2L> IO8 I87IHG2CH87 2R B67HS8L7^H 6CF )8JJ2C87 Q2CQ8JCHCM IO8 S2Q6IH2C 2R .2FJHME8b FEJHCM IO6I G88IHCM Q2CRSHQI HC Q8JI6HC J87N8QI73 <2J82K8J> LO8IO8J .2FJHME8b L67 NJ878CI I2 2U78JK8 IO8 G88IHCM H7 C2I LHIO2EI F2EUI3 -8Q6E78 .2FJHME8b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bHCM 8RR2JI7> L6CI8F +7OU= I2 6NNS= R2J L2J^ 6I IO8 .87N2CF8CI LHIO2EI J8M6JF I2 LO8IO8J 7O8 6QIE6SS= HCI8CF8F I2 L2J^ IO8J8g IO6I H7> IO6I O8 L6CI8F +7OU= I2 U8 6 `76SIa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bHCM R2J IO8 ACH2C3 %O8 I2SF "H7C8J 6U2EI IO8 C8L7N6N8J 6FK8JIH78G8CI I2 LOHQO 7O8 O6F J8NSH8F3 "H7C8J HF8CIHRH8F IO8 Q2GN6C= 67 IO8 .87N2CF8CI 6CF O8 7EMM87I8F I2 +7OU= IO6I 7O8 Q6SS IO8 #2GN6C= 6M6HC3)O8 C8TI F6=> (8UJE6J= 4]> +7OU= 6M6HC 76L IO8 6FK8JIH78WG8CI HC IO8 C8L7N6N8J> 6CF 7O8 6M6HC I8S8NO2C8F IO8 .87N2CWF8CI3]+7OU= I2SF IO8 J8Q8NIH2CH7I [7O8 H7 C2I Q8JI6HC HR IO8 76G8 N8J72C 6C7L8J8F IO8 I8S8NO2C8 67 NJ8KH2E7S=\ O8J 7^HSS7 6CF 72G8 2R O8J NJ8KH2E7 8GNS2=8J73 +7 U8R2J8> IO8 J8Q8NIH2CH7I I2SF +7OU= IO6I D2C87 L2ESF Q6SS O8J IO6I 6RI8JC22C> 6J2ECF / N3G3 +S72 67 U8R2J8> D2C87 C8K8J Q6SS8F +7OU=3 +7OU= G6F8 C2 REJIO8J Q2CI6QI7 LHIO IO8 .87N2CF8CI3)O8 .87N2CF8CI 6JME87 IO6I D2C87 FHF C2I OHJ8 +7OU= U8WQ6E78 7O8 FHF C2I `78SS O8J78SRa LO8C 7O8 Q2CI6QI8F IO8 .8W7N2CF8CI3 D2C87 REJIO8J 8TNSHQ6I8F IOH7 NOJ678 U= 76=HCM IO6I +7OU= FHF C2I 788G I2 U8 8CIOE7H67IHQ 6U2EI IO8 X2U3 D2C87 7I6I87 IO6I +7OU=Y7 R6HSEJ8 I2 78SS O8J78SR LO8C 7O8 6NNSH8F R2J IO8 X2U L67 IO8 2CS= J8672C O8 FHF C2I OHJ8 O8J3 )OH7 6JMEG8CI 6CF QS6HG H7 J8X8QI8F3 D2C87 FHF C2I 7N86^ LHIO +7OU=> 72 O8 L2ESF O6K8 C2 FHJ8QI^C2LS8FM8 67 I2 LO8IO8J 7O8 72SF O8J78SR 2J L67 8CIOE7H67IHQ LO8C 7O8 Q6SS8F 6U2EI 6 X2U3 +S72> +SG2CF FHF C2I 6FKH78 D2C87 2R +7OU=Y7 6SS8M8F S6Q^ 2R 8CIOE7H67G U8Q6E78 +SG2CF F8I8QI8F C2IOHCM ECE7E6S 6U2EI +7OU= 6CF C2IOHCM FH7IHCQIHK8 6U2EI +7OU=Y7 N8J72C6SHI= LO8C IO8= 7N2^8 2C IO8 I8S8NO2C83 $CF88F> IO8J8 H7 C2 8KHF8CQ8 IO6I +SG2CF 8K8C 7N2^8 I2 D2C87 6U2EI +7OU=> 6CF C8HIO8J +SG2CF C2J D2C87 QS6HG7 IO6I 7O8 7N2^8 I2 D2C87 6U2EI +7OU=3$C 6FFHIH2C> D2C87 M287 72 R6J 67 I2 76= IO6I +7OU= L67 C2I 8K8C _E6SHRH8F R2J IO8 X2U U8Q6E78 2R O8J 6SS8M8F R6HSEJ8 I2 78SS O8J78SR3 *2L8K8J> IO8 8GNS2=G8CI 6F J87N2C78 S2M [P# "TO73   ]+7OU= I87IHRH8F IO6I 7O8 Q6SS8F IO8 .87N2CF8CI R2JIO8 78Q2CF IHG8 2C (8UJE6J= 4]3 )O8 .87N2CF8CIY7 8GNS2=G8CI 6F J87N2C78 [P# "TO3 95\> LOHS8 72G8LO6I S877 IO6C QS86J> 788G7 I2 HCFHQ6I8 IO6I +7OU=Y7 78Q2CF Q6SS G6= O6K8 U88C 2C (8UJE6J= 5?3 *2L8K8J> +SG2CF FHF C2I 6II8GNI I2 8TNS6HC IO8 6NN6J8CI FH7QJ8N6CQ= HC IO878 F6I87> 8HIO8J HC O8J I87IHG2C= 2J O8J 6RRHF6KHI3 [%88 #V "TO3 53\ $CF88F> +SG2CF J8Q6SS8F O6KHCM 2CS= 2C8 Q2CK8J76IH2C LHIO +7OU= 6CF 7O8 2CS= Q2CRHJG8F IO8 (8UJE6J= 5? F6I8 U8Q6E78 HI L67 LJHII8C HC IO8 8GNS2=G8CI 6F J87N2C783 [)J3 4;913\ *2L8K8J> IO8 .87N2CF8CI F287 C2I F8C= IO6I +7OU= Q6SS8F HI7 2RRHQ87 ILHQ8 HC J87N2C78 I2 IO8 6FK8JIH78G8CI73 +7OU= L67 6 QJ8FHWUS8 LHIC877> 6CF 7O8 8TNS6HC8F O2L 7O8 J8Q6SS8F IO8 F6I8 2R O8J 78Q2CF Q6SS I2 IO8 .87N2CF8CI> KHb3> IO8 F6= 2R IO8 78Q2CF 6FK8JIH78G8CI 6CF 6RI8J 7O8 O6F 7N2^8C I2 "H7C8J3 +QQ2JFHCMS=> $ QJ8FHI +7OU=Y7 I87IHG2C= IO6I 7O8 Q6SS8F IO8 .87N2CF8CI ILHQ8 HC J87N2C78 I2 6FK8JIH78G8CI7 R2J 8GNS2=G8CI> 6CF IO6I IO878 Q6SS7 6CF Q2CK8J76IH2C7 2QQEJJ8F 2C (8UJEW6J= 4? [IO8 F6= 6RI8J IO8 RHJ7I C8L7N6N8J 6FK8JIH78G8CI> LOHQO L67 2C 6 %ECF6=\ 6CF (8UJE6J= 4]> IO8 F6= 2R IO8 78Q2CF C8L7N6N8J 6FK8JIH78WG8CI3 *2L8K8J> LO8IO8J IO8 78Q2CF Q6SS 2QQEJJ8F 2C (8UJE6J= 4] 2J (8UJE6J= 5? F287 C2I 6RR8QI IO8 R6QIE6S F8I8JGHC6IH2C 2R LO6I 2QQEJJ8F FEJHCM IO8 I8S8NO2C8 Q2CK8J76IH2C7395> 9/\> LOHQO D2C87 6CF +SG2CF E78 I2 SH7I IO8 7^HSS7 2R 8K8J= 6NNSHQ6CI> Q2CI6HC7 C2 J8R8J8CQ8 I2 +7OU=Y7 6SS8M8F R6HSEJ8 I2 78SS O8J78SR3 )OE7> IO8 G27I HGN2JI6CI 7^HSS IO6I 6C 6NNSHQ6CI H7 6SS8M8FS= J8_EHJ8F I2 N277877> 6I S867I 6QQ2JFHCM I2 D2C87> H7 C2I SH7I8F 2C IO8 R2JG IO8 .87N2CF8CI E787 I2 F8QHF8 LO8IO8J I2 OHJ8 6C 6NNSHQ6CI3 <2J82K8J> IO8J8 H7 C2 J8R8J8CQ8 I2 6C= 6NNSHWQ6CIY7 6SS8M8F 6UHSHI= I2 78SS OHG78SR 2J O8J78SR IOJ2EMO2EI IO8 8GNS2=G8CI 6F J87N2C78 S2M IO6I D2C87 6CF +SG2CF ^88N R2J IO8 .87N2CF8CI3 $C 78K8J6S J87N8QI7> D2C87 L67 C2I 6 QJ8FHUS8 LHIC877> 6CF HC IOH7 J8M6JF> OH7 7I6I8G8CI 2R IO8 J8672C O8 FHF C2I OHJ8 +7OU= H7NJ2GHC8CI3$I G6= U8 IO6I 6C 6NNSHQ6CIY7 NJ2RHQH8CQ= HC 78SSHCM O8J78SR Q2ESF U8 6 R6QI2J HC 6 OHJHCM F8QH7H2C3 -EI> HR HI L8J8 6 R6QI2J> HI L2ESF SH^8S= O6K8 S877 HGN2JI6CQ8 HC 6 F8QH7H2C I2 OHJ8 6 7^HSS8F G8QO6CHQ> 6 N27HIH2C IO6I J8_EHJ87 C2 K8JU6S 7^HSS> IO6C IO8 QJ6RI 7^HSS C8Q8776J= I2 N8JR2JG IO8 X2U3 D2C87Y QS6HG IO6I +7OU=Y7 [6SS8M8F\ R6HSEJ8 I2 78SS O8J78SR L67 IO8 F8I8JGHC6IHK8 6CF IO8 2CS= J8672C O8 FHF C2I HCI8JKH8L O8J 6CF OHJ8 O8J H7 C2I QJ8FHUS8 6CF H7 J8X8QI8F3ZE: 8%J#&% !*#"3$"FL6JF %S6I8C O67 U88C 6 ECH2C Q6JN8CI8J R2J 4] =86J73 %S6I8C L67 2EI 2R L2J^ HC D6CE6J= 5;;03 *H7 ECH2C UE7HC877 6M8CI> 67 L8SS 67 OH7 RJH8CF> I2SF OHG IO6I IO8 .87N2CF8CI L67 OHJHCM3 +QQ2JFHCMS=> 2C D6CE6J= 4Z 6I ?h/; 63G3> O8 L8CI I2 2C8 2R IO8 .87N2CF8CIY7 X2U7HI87> +U8JF88C *HMO %QO22S3 )O8 .8W7N2CF8CI 6JME87 IO6I %S6I8C SH8F LO8C O8 I87IHRH8F 6U2EI M2HCM I2 IO8 +U8JF88C X2U7HI8 2C D6CE6J= 4Z 6CF I2 IO8 +UHCMF2C X2U7HI8 2C D6CE6J= 5;3 )O8 .87N2CF8CI QHI87 IO8 C2I8U22^ ^8NI U= %S6I8C> LOHQO 6SS8M8FS= Q2CI6HC7 7E7NHQH2E7 G6J^HCM7> 67 7ENN2JI R2J HI7 QS6HG> I2M8IO8J LHIO IO8 I87IHG2C= 2R .2FJHME8b 6CF )JEHII [IO8 R2J8G8C %S6I8C 6SS8M8FS= 7N2^8 I2\ LO2 Q2ESF C2I J8Q6SS 7N86^HCM I2 %S6I8C3 +SIO2EMO IO8 C2I8U22^ 2RR8J7 SHIIS8 7ENN2JI R2J %S6I8CY7 I87IHG2C=> $ RHCF> U678F 2C IO8 LHIWC87787Y F8G86C2J 6CF IO8 SH^8SHO22F IO6I .2FJHME8b 6CF )JEHII L2ESF U8 EC6US8 I2 J8Q6SS 7EQO 6 Q2GG2C 6CF FH7I6CI HCQHF8CI> IO6I %S6I8C FHF M2 I2 IO8 X2U7HI87 67 O8 I87IHRH8F3%S6I8C L67 6 U2C6 RHF8 6NNSHQ6CI R2J 6 X2U> 6CF OH7 NJHG6J= HCI8CIH2C HC 6NNS=HCM R2J 6 X2U LHIO IO8 .87N2CF8CI L67 I2 2UWI6HC L2J^3 )O8 .87N2CF8CI F287 C2I FH7NEI8 IO6I %S6I8C L67 _E6SHRH8F R2J 6 N27HIH2C 67 6 FJ=L6SS G8QO6CHQ3 BO8C %S6I8C L8CI I2 IO8 +U8JF88C *HMO %QO22S X2U7HI8> O8 L2J8 QS2IOHCM U86JHCM IO8 ACH2CY7 S2M26CF C6G83 *8 7N2^8 LHIO (2J8G6C .2U8JI2 .2FJHME8b R2J 6NNJ2THG6I8S= 4;:49 GHCEI873 .2FJHME8b I2SF OHG IO6I D2C87 FHF IO8 OHJHCM> UEI IO6I D2C87 L67 C2I 2C 7HI83 %S6I8C 76HF O8 L6CI8F I2 6NNS= R2J 6 X2U> 6CF O8 67^8F .2FJHME8b R2J D2C87Y I8S8NO2C8 CEGU8J> UEI .2FWJHME8b 76HF O8 FHF C2I ^C2L HI3 [.2FJHME8b L67 L86JHCM 6 '"c)", NO2C8 IO6I O8 E78F I2 Q2CI6QI D2C87> UEI O8 L67 C2I 7O2LC I2 U8 ECIJEIORES LO8C O8 76HF O8 FHF C2I ^C2L D2C87Y   ZD2C87Y QJ8FHUHSHI= 7ERR8J7 REJIO8J RJ2G OH7 J8RE76S I2 6MJ88 IO6I +7OU= L67 _E6SHRH8F R2J IO8 FJ=L6SS G8QO6CHQY7 N27HIH2C> 6CF IO6I IO8 J8672C 7O8 L67 C2I _E6SHRH8F L67 U8Q6E78 2R O8J [6SS8M8F\ R6HSEJ8 I2 78SS O8J78SR R2J IO8 N27HIH2C3 $R> HCF88F> 78SSHCM 2C878SR R2J IO8 N27HIH2C L67 6 _E6SHR=HCM `7^HSS>a IO8 .87N2CF8CI R6HS8F I2 G8CIH2C IOH7 7HC8 _E6 C2C HC HI7 C8L7N6N8J 6FK8JIH78G8CI7 2J HC 6C= 2IO8J F2QEG8CI73 $C R6QI> 78SRWNJ2G2IH2C L67 C2I 7EQO 6C HGN2JI6CI 6CF F8I8JGHC6IHK8 7^HSS R2J IO8 N27HIH2C3 #"')".,$'" #&'%).A#)$&' #&3/51I8S8NO2C8 CEGU8J3 $I L67 C2I 87I6USH7O8F LO6I I8S8NO2C8 CEGWU8J 2J LO6I G8IO2F 2R Q2CI6QI IO8 R2J8G8C E78F HC Q2CI6QIHCM D2C87 LO8C E7HCM IO8 #2GN6C=Y7 '"c)", NO2C8 C2J LO8IO8J IO8 '"c)", NO2C8 CEGU8J L67 6 J87IJHQI8F Q2GN6C= SHC83\ %S6I8C I87IHRH8F IO6I 6RI8J O8 I2SF .2FJHME8b O8 L6CI8F I2 6NNS= R2J 6 X2U> .2FJHME8b 76HF IO6I O8FHF C2I IOHC^ IO8 .87N2CF8CI L67 OHJHCM3 +RI8J %S6I8CY7 Q2CK8J76IH2C LHIO .2FJHME8b> O8 O86JF 72G8 2R IO8 L2J^8J7 I6S^HCM 6U2EI 6C2IO8J 2R IO8 .87N2CF8CIY7 X2U7> +UHCMF2C SHUJ6J=3 +QQ2JFHCMS=> IO8 C8TI F6=> D6CE6J= 5; 6I ?h/; 63G3> %S6I8C L8CI I2 IO8 +UHCMF2C SHUJ6J= X2U7HI83 +M6HC> O8 L67 L86JHCM QS2IOHCM U86JHCM IO8 ACH2CY7 S2M2 6CF C6G83 *8 7N2^8 LHIO IO8 R2J8G6C> BHSSH6G -J=6C )JEHII34;%S6I8C 67^8F )JEHII HR IO8 .87N2CF8CI L67 OHJHCM 6CF HR %S6I8C Q2ESF RHSS 2EI 6C 6NNSHQ6IH2C3 )JEHII 67^8F %S6I8C LO6I O8 Q2ESF F2> 6CF %S6I8C U8M6C I2 I8SS )JEHII 6U2EI OH7 7^HSS73 %S6I8C I87IHRH8F IO6I 67 O8 L67 I8SSHCM )JEHII 6U2EI OH7 7^HSS7> )JEHII 7EFF8CS= HCI8JJENI8F OHG 6CF I2SF OHG IO8 .87N2CF8CI L67 C2I OHJHCM3 $ RHCF IO6I IOH7 I87IHG2C= H7 C2I QJ8FHUS83 (HJ7I> HI H7 C2I SH^8S= IO6I IO8 R2J8G6C L2ESF 7EFF8CS= J8K8J78 Q2EJ78 Q2CQ8JCHCM IO8 6K6HS6UHSHI= 2R X2U7 HC 6 7HCMS8 Q2CK8J76IH2C 6RI8J O8 O6F 7N2^8C LHIO %S6I8C> 6C 2UKH2E7 ECH2C 6FO8J8CI> 6U2EI IO8 X2U 6CF O6F 7O2LC OH7 HCI8J87I HC %S6I8C U= 67^HCM 6U2EI OH7 7^HSS73 )JEHII L67 Q8JI6HCS= FH7Q8JCHCM 8C2EMO I2 ^C2L IO8 G87W76M8 IO6I 7EQO 6 J8K8J76S Q2ESF Q2CK8=3 <2J82K8J> %S6I8CY7 ECH2C 6RRHSH6IH2C L67 8GUS6b2C8F 2C OH7 QS2IOHCM 6CF GE7I O6K8 U88C 6NN6J8CI I2 )JEHII RJ2G IO8 U8MHCCHCM 2R IO8 Q2CK8J76IH2C3 )OE7> HI H7 C2I SH^8S= IO6I )JEHII> GHFL6= IOJ2EMO IO8 Q2CK8J76WIH2C> L2ESF R6S78S= F8C= IO8 6K6HS6UHSHI= 2R X2U7> 6I S867I HR IO8 G2IHK6IH2C R2J 7EQO 6 R6S78 QS6HG L8J8 %S6I8CY7 ECH2C 6RRHSH6WIH2C3 )O8 7ENN2JI R2J IOH7 RHCFHCM H7 Q2GN2ECF8F U= IO8 R6QI IO6I %S6I8C G6F8 6 7HGHS6J QS6HG 6U2EI .2FJHME8b> KHb3> IO6I GHFL6= IOJ2EMO IO8 Q2CK8J76IH2C> .2FJHME8b 7EFF8CS= 76HF O8 FHF C2I IOHC^ IO8 .87N2CF8CI L67 OHJHCM3 $I G6= U8 IO6I %S6I8C 677EG8F RJ2G IO8 Q2GG8CI7 2R .2FJHME8b 6CF )JEHII IO6I IO8 .87N2CF8CI L67 C2I OHJHCM> UEI IOH7 HGNJ877H2C L67 C2I Q2CWK8=8F FHJ8QIS=3+SIO2EMO IO8 .87N2CF8CI L67 OHJHCM 6I 2IO8J X2U7HI87 LO8C %S6I8C S22^8F R2J 6 X2U 6I +U8JF88C 6CF +UHCMF2C> HI L67 C2I OHJHCM 6I 8HIO8J 2R IO278 7HI873 )OE7> 8K8C HR .2FJHME8b 6CF )JEHII Q2CK8=8F 6C HGNJ877H2C I2 %S6I8C IO6I IO8 .87N2CF8CI   4;)O8 .87N2CF8CI NJ878CI8F I87IHG2C= RJ2G K6JH2E7 LHIC87787 IO6I )JEHII H7 ^C2LC I2 OH7 Q2L2J^8J7 67 -J=6C> C2I BHSSH6G> 6CF IO6I )JEHII E787 OH7 RHJ7I C6G8 2CS= HC R2JG6S F2QEG8CI7> 7EQO 67 N6=J2SS3 )O8 .87N2CF8CI REJIO8J 6JME87 IO6I %S6I8CY7 E78 2R BHSSH6G LO8C HF8CIHR=WHCM )JEHII 7O2L7 IO6I %S6I8C FHF C2I G88I LHIO )JEHII 2C D6CE6J=> UEI J6IO8J IO6I %S6I8C 2UI6HC8F )JEHIIY7 C6G8 RJ2G 72G8 R2JG6S Q2GN6C= F2QEG8CI IO6I IO8 ACH2C G6= O6K8 ECQ2K8J8F RJ2G IO8 .87N2CF8CIY7 IJ67O3 $6G ECLHSSHCMI2 G6^8 IO8 78K8J6S 677EGNIH2C7 6CF HCR8J8CQ87 C8Q8776J= I2 6JJHK8 6I IO8 .87N2CF8CIY7 Q2CQSE7H2C3 )O8 8KHF8CQ8 7O2L7 IO6I )JEHII FHF E78 `BHSSH6Ga HC S877 R2JG6S QHJQEG7I6CQ87 IO6C N6=J2SS> 7EQO 67> 6I S867I> 6 IHG8 7O88I IO6I 6SS L2J^8J7 Q2GNS8I8 R2J IHG8 7N8CI 2C 6 X2U3 <2J82K8J> HI H7 Q8JI6HCS= N277HUS8 IO6I )JEHII L2ESF E78 `BHSWSH6Ga LO8C 7N86^HCM LHIO 6 7IJ6CM8J 2J 6C 6NNSHQ6CI R2J 6 X2U3 +S72> )JEHII FHF C2I NJ2KHF8 6C= I87IHG2C= 2C IO8 H77E83 (2J 6SS 2R IO878 J86W72C7> %S6I8CY7 J8R8J8CQ8 I2 )JEHII 67 `BHSSH6Ga H7 C2I 7ERRHQH8CI I2 Q2CWQSEF8 IO6I %S6I8C FHF C2I G88I LHIO )JEHII 2C D6CE6J= 5; 6I IO8 +UHCMWF2C SHUJ6J= X2U7HI83L67 C2I OHJHCM> IO6I HGNJ877H2C L67 6QQEJ6I8 HC72R6J 67 IO8HJ X2U7HI87 L8J8 Q2CQ8JC8F3 %S6I8C G6F8 C2 REJIO8J Q2CI6QI7 LHIO IO8 .87N2CF8CI> 6CF O8 G6F8 C2 8RR2JI7 I2 Q2CI6QI D2C873=: 7,( >&63$% ;&:.2= (JH8CF DJ3 O67 U88C 6 G8GU8J 2R IO8 ACH2C R2J 45 =86J7 6CF O67 U88C 6 X2EJC8=G6C Q6JN8CI8J 7HCQ8 4ZZ13 &C 6NNJ2THWG6I8S= (8UJE6J= 4?> (JH8CF Q6SS8F IO8 .87N2CF8CI HC J87N2C78 I2 HI7 (8UJE6J= 49 C8L7N6N8J 6FK8JIH78G8CI HC IO8 -6SIHG2J8 %EC> 6CF O8 7N2^8 LHIO 6 L2G6C O8 U8SH8K8F L67 IO8 J8Q8NIH2CWH7I3 )O8 Q2CK8J76IH2C L67 UJH8R3 (JH8CF 8TNS6HC8F IO8 NEJN278 2R OH7 Q6SS> 6CF IO8 J8Q8NIH2CH7I 67^8F R2J OH7 C6G8 6CF I8S8NO2C8 CEGU8J 6CF 76HF IO6I D2C87 L2ESF Q2CI6QI OHG U= /h/; IO6I 6RI8JC22C3 D2C87 FHF J8IEJC (JH8CFY7 Q6SS> UEI C2I ECIHS IO8 C8TI G2JCHCM3D2C87Y Q2CK8J76IH2C LHIO (JH8CF S67I8F 6NNJ2THG6I8S= 9:4; GHCEI873 D2C87 67^8F (JH8CF HR O8 L67 HCI8J87I8F HC 6 X2U> 6CF O8 67^8F 6U2EI (JH8CFY7 8TN8JH8CQ8 6CF NJ8KH2E7 8GNS2=8J73 (JH8CF J8NSH8F IO6I O8 L67 HCI8J87I8F HC 6 X2U> IO6I O8 O6F Q2GWNS8I8F 0 =86J7 2R 6NNJ8CIHQ87OHN IJ6HCHCM> 6CF IO6I IO8 Q2GN6WCH87 R2J LO2G O8 O6F L2J^8F HCQSEF8F !HQ^ #2JN2J6IH2C 6CF -8QOI8S3 D2C87 67^8F HR !HQ^ #2JN2J6IH2C L67 6 ECH2C Q2CIJ6QWI2J> 6CF (JH8CF J8NSH8F =873 D2C87 67^8F (JH8CF I2 Q2G8 I2 IO8 .87N2CF8CIY7 2RRHQ87 I2 RHSS 2EI 6C 6NNSHQ6IH2C> 6CF (JH8CF 6MJ88F3 +SIO2EMO D2C87 6FGHI7 ^C2LHCM IO6I (JH8CF L67 6RRHSH6I8F LHIO IO8 ACH2C> O8 F8CH87 67^HCM (JH8CF LO8IO8J IO8 !HQ^ #2JWN2J6IH2C L67 6 ECH2C Q2GN6C=3 (JH8CF L67 IO8 G2J8 QJ8FHUS8 LHIC877 J8M6JFHCM IOH7 8TQO6CM83 <2J82K8J> IO8 S2M ^8NI U= D2C87 7O2L7 IO6I O8 ^8NI IJ6Q^ 2R LO8IO8J 72G8 6NNSHQ6CI7 L8J8 6RRHSH6I8F LHIO 6 ECH2C3 (2J 8T6GNS8> HC IO8 2JHMHC6S 8GNS2=WG8CI 6F J87N2C78 ["+.\ S2M> D2C87 7N8QHRHQ6SS= C2I8F IOJ88 6NNSHQ6CI7> C2I HCQSEFHCM (JH8CF> LO2 L8J8 2J O6F U88C 6RRHSHW6I8F LHIO 6 ECH2C3 #EJH2E7S=> LO8C D2C87 J8LJ2I8 IO8 S2M> 6SWS8M8FS= R2J 6 FHRR8J8CI NEJN278> O8 2GHII8F IO878 ECH2C C2I6WIH2C73 $C 6C= 8K8CI> D2C87Y 6NN6J8CI HCI8J87I HC 6NNSHQ6CI7Y ECH2C 6RRHSH6IH2C7 7ENN2JI7 (JH8CFY7 I87IHG2C= IO6I D2C87 67^8F (JH8CF LO8IO8J OH7 NJ8KH2E7 8GNS2=8J L67 6 ECH2C Q2GN6C=3,6I8J HC IO8 F6= 6RI8J D2C87 6CF (JH8CF O6F IO8HJ I8S8NO2C8 Q2CK8J76IH2C> (JH8CF L8CI I2 IO8 .87N2CF8CIY7 2RRHQ873 *8 7N2^8 I2 IO8 J8Q8NIH2CH7I LO2 M6K8 OHG N6N8J7 I2 Q2GNS8I83 )O8 N6N8J7 HCQSEF8F 6C 6NNSHQ6IH2C R2J 8GNS2=G8CI 6CF I6T LHIOWO2SFHCM Q8JIHRHQ6I87 R2J IO8 (8F8J6S 6CF %I6I8 P2K8JCG8CI73 (JH8CF RHSS8F 2EI IO8 N6N8J7 6CF O6CF8F IO8G I2 IO8 J8Q8NIH2CH7I> LO2 I2SF OHG IO6I D2C87 L2ESF Q2CI6QI OHG 6U2EI IO8 X2U3%8K8J6S F6=7 S6I8J> 6RI8J D2C87 O6F R6HS8F I2 Q6SS OHG 6U2EI IO8 X2U> (JH8CF Q6SS8F IO8 .87N2CF8CIY7 2RRHQ873 (JH8CF 6M6HC 7N2^8 LHIO IO8 J8Q8NIH2CH7I LO2 I2SF OHG IO6I D2C87 L2ESF Q6SS OHGg O2L8K8J> D2C87 FHF C2I3D2C87 6CF +SG2CF I87IHRH8F IO6I LO8C (JH8CF Q6G8 I2 IO8 .8W7N2CF8CIY7 2RRHQ87> D2C87 G8I LHIO 6CF HCI8JKH8L8F (JH8CF3 D2C87 I87IHRH8F IO6I O8 2RR8J8F (JH8CF 6 X2U 6I e41 6C O2EJ> 6CF IO6I (JH8CF J8NSH8F O8 L2ESF S8I D2C87 ^C2L3 +SG2CF I87IHRH8F IO6I (JH8CF Q6SS8F IO8 2RRHQ8 IO8 R2SS2LHCM F6= 6CF I2SF O8J O8 L2ESF C2I 6QQ8NI IO8 X2U 2RR8J U8Q6E78 2R IO8 S2L N6=3 )OH7 I87IHG2C= 2R D2C87 6CF +SG2CF H7 C2I QJ8FHUS8 6CF H7 J8X8QI8F3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!/5]&C8 2R IO8 .87N2CF8CIY7 NJHG6J= Q2CI8CIH2C7 IOJ2EMO2EI IO8 O86JHCM L67 IO6I IO8 ACH2C L67 6II8GNIHCM I2 2JM6CHb8 IO8 .8W7N2CF8CIY7 8GNS2=887> 6CF 6QQ2JFHCMS=> IO8 IOJ88 ECH2C 6NNSHWQ6CI7 L8J8 C2I J86SS= HCI8J87I8F HC 2UI6HCHCM S2CMWI8JG 8GWNS2=G8CI> UEI J6IO8J L8J8 ECH2C `76SI73a +77EGHCM IO6I IOH7 6778JIH2C H7 IJE8> (JH8CF L2ESF C2I O6K8 J8X8QI8F 6C 6SS8M8F 2RR8J I2 L2J^ R2J IO8 .87N2CF8CI U8Q6E78 2R IO8 6SS8M8FS= S2L L6M8 U8Q6E78 O8 L67 C2I J86SS= HCI8J87I8F HC IO8 L6M83 .6IO8J> O8 L2ESF O6K8 U88C HCI8J87I8F HC `76SIHCMa IO8 L2J^NS6Q8> IO8J8U= REJIO8JHCM IO8 ACH2CY7 8RR2JI7 I2 2JM6CHb8 IO8 L2J^8J73 )O8J8R2J8> 67 6 `76SI>a (JH8CF L2ESF C2I O6K8 J8RE78F 6C 2RR8J 2R 6 X2U 7HCQ8 IO6I L2ESF KHIH6I8 IO8 K8J= IOHCM O8 HCI8CF8F I2 6QQ2GNSH7O3<2J82K8J> (JH8CF QJ8FHUS= I87IHRH8F IO6I U8Q6E78 O8 L67 2EI 2R L2J^> O8 L2ESF O6K8 I6^8C 6 X2U 6I IO8 .87N2CF8CI HR 2C8 O6F U88C 2RR8J8F3 )OE7> LO8IO8J (JH8CF 6NNSH8F R2J L2J^ I2 `76SIa IO8 .87N2CF8CIY7 L2J^ R2JQ8 2J I2 2UI6HC L2J^ R2J OHGW78SR> HI H7 C2I QJ8FHUS8 IO6I O8 L2ESF O6K8 J8RE78F 6 X2U 2RR8J HR 2C8 O6F U88C G6F83 (JH8CF F8CH8F IO6I D2C87 G6F8 6 X2U 2RR8J3 $CF88F> O8 F8CH8F IO6I D2C87 8K8C 7N2^8 I2OHG LO8C O8 Q6G8 I2 IO8 .87N2CF8CIY7 2RRHQ87 6CF Q2GNS8I8F IO8 8GNS2=G8CI 6NNSHQ6IH2C3 (JH8CF L67 6 QJ8FHUS8 LHIC877> 6CF OH7 I87IHG2C= J8M6JFHCM OH7 6NNSHQ6IH2C R2J 6 X2U 6I IO8 .87N2CF8CI H7 QJ8FHUS8 6CF H7 6QQ8NI8F3BOHS8 IO8 I87IHG2C= 2R D2C87 6CF +SG2CF Q2CQ8JCHCM (JH8CFY7 6NNSHQ6IH2C R2J L2J^ L67 C2I QJ8FHUS8> +SG2CF L67> HC M8C8J6S> C2I 6 QJ8FHUS8 LHIC8773 (2J 8T6GNS8> +SG2CF I87IHRH8F IO6I 7O8 Q2ESF 7N8QHRHQ6SS= J8G8GU8J IO6I +7OU= 6CF (JH8CF G8CIH2C8F C2IOHCM 6U2EI ECH2C 6QIHKHI= LO8C IO8= Q6SS8F IO8 .87N2CF8CIY7 2RRHQ87 HC (8UJE6J= 5;;0 HC J87N2C78 I2 IO8 C8L7WN6N8J 6FK8JIH78G8CI3 &C IO8 2IO8J O6CF> +SG2CF O6F C2 J8Q2SWS8QIH2C LO8IO8J 6C= 2IO8J Q6SS8J G8CIH2C8F 6C=IOHCM 6U2EI ECWH2C 6QIHKHI=3 +SG2CF 6S72 I87IHRH8F IO6I 7O8 J8Q2MCHb8F (JH8CF LO8C 7O8 76L OHG FEJHCM IO8 O86JHCM HC IOH7 Q678 HC D6CE6J= 5;;9> 8K8C IO2EMO 7O8 O6F 788C OHG> 67 7O8 I87IHRH8F> 2CS= G2WG8CI6JHS= HC (8UJE6J= 5;;0> 6CF 8K8C IO2EMO 7O8 Q2ESF C2I F87QJHU8 LO6I O8 S22^8F SH^83 @8I> +SG2CF I87IHRH8F IO6I IOH7 L67 IO8 N8J72C LO2 G8I LHIO D2C87 HC (8UJE6J= 5;;03 *8J I87WIHG2C= L67 C2I QJ8FHUS8 6CF 7O8 L67 C2I 6 QJ8FHUS8 LHIC8773'8K8JIO8S877> LOHS8 IO8 .87N2CF8CIY7 Q2CQSE7H2C7 6J8 C2I L6JJ6CI8F> 8HIO8J U= IO8 QHJQEG7I6CQ87 2J IO8 QJ8FHUS8 I87IHG2C= 2R (JH8CF 6CF +7OU=> IO8 .87N2CF8CIY7 R6QIE6S 6JMEG8CI IO6I IO8 IOJ88 ECH2C 6NNSHQ6CI7 L8J8 76SI7 2J L8J8> 6I S867I> 8CQ2EJW6M8F U= IO8 ACH2C I2 6NNS= R2J 6 X2U LHIO IO8 .87N2CF8CI O67 G8JHI3 %HCQ8 IO8 ACH2C L67> FEJHCM IO8 J8S8K6CI IHG8 N8JH2F> 6II8GNIHCM I2 2JM6CHb8 IO8 .87N2CF8CI> HI H7 J8672C6US8 I2 HCR8J IO6I +7OU= ^C8L 2R IO6I 2JM6CHb6IH2C 6II8GNI 6CF L67 XE7I 67 NS8678F I2 6NNS= R2J 6 X2U 6I IO8 .87N2CF8CI 67 6C=LO8J8 8S783 <2J82K8J> (JH8CF O6F 677H7I8F IO8 ACH2C HC HI7 2JM6CHbHCM 8RWR2JI7 6I IO8 .87N2CF8CI3 -EI IOH7 G6^87 IO8 .87N2CF8CIY7 Q2CWI8CIH2C> KHb3> IO6I (JH8CF J8RE78F IO8 X2U 2RR8J U8Q6E78 2R IO8 S2L N6=> 8K8C G2J8 HCQJ8FHUS83 +7 6 `76SIa LO2 Q2ESF O8SN IO8 ACH2C 2JM6CHb8 IO8 .87N2CF8CIY7 L2J^ R2JQ8> 67 L8SS 67 6C EC8GNS2=8F L2J^8J LO2 C88F8F I2 RHCF 6 X2U> (JH8CF O6F HCWQJ8678F HCQ8CIHK8 I2 6QQ8NI 6 X2U 2RR8J RJ2G IO8 .87N2CF8CI3 )O8 .87N2CF8CI 6JME87 IO6I D2C87Y I87IHG2C= J8M6JFHCM G88IHCM LHIO (JH8CF HC IO8 .87N2CF8CIY7 2RRHQ87 H7 7ENN2JI8F U= IO8 "+. S2M IO6I L67 ^8NI U= D2C87 6CF +SG2CF3 [P# "TO3 953\ )OH7 6JMEG8CI H7 EC6K6HSHCMU8Q6E78 IO8 S2M H7 HC7ERRHQH8CI I2 2K8JQ2G8 IO8 QJ8FHUHSHI= F8I8JGHC6IH2C7 IO6I O6K8 U88C G6F8 Q2CQ8JCHCM (JH8CF> D2C87> 6CF +SG2CF3 <2J82K8J> IO8 S2M H7 ECIJE7IL2JIO= LHIO2EI J8M6JF I2 8TIJ6C82E7 QJ8FHUHSHI= F8I8JGHWC6IH2C73)O8 "+. S2M O67 6 C2I6IH2C 2R `G8I HC N8J72Ca R2J (JH8CF3 *2L8K8J> IO6I H7 IO8 2CS= IHG8 IO8 S2M J8RS8QI7 IO6I 6C 6NNSHQ6CI L67 G8I HC N8J72C3 )O8 .87N2CF8CI NJ2FEQ8F IO8 S2M HI ^8NI RJ2G D6CE6J= I2 &QI2U8J 5;;03 )O8 S2M J8RS8QI7 Q6SS7 RJ2G 6NWNJ2THG6I8S= 19 6NNSHQ6CI7344@8I IO8 2CS= 6NNSHQ6CI LO2 J8WQ8HK8F 6 C2I6IH2C 2R `G8I HC N8J72Ca H7 (JH8CF345D2C87 7I6I8F IO6I O8 N8J72C6SS= G88I7 LHIO 6NNSHQ6CI7> 6CF IO6I IO8 G88IHCM7 6J8 M8C8J6SS= O8SF HC IO8 2RRHQ8> UEI 2QQ67H2C6SS= 6J8 O8SF 6I 6 L2J^7HI8 HR IO8 S2Q6IH2C 2R IO8 L2J^7HI8 H7 G2J8 Q2CK8CH8CI3 )O8 7HCMES6J C2I6IH2C 2R `G8I HC N8J72Ca R2J 6 ECH2C 6NNSHQ6CI LO2 IO8 .87N2CF8CI 6FGHI7 ^C2LHCM L67 6772QH6I8F LHIO IO8 ACH2C H7 7E7NHQH2E7 6CF F287 C2I 7ENN2JI IO8 Q2CI8CIH2C IO6I D2C87 N8J72C6SS= G8I LHIO (JH8CF3 <2J82K8J> IO8 S2M J8RS8QI7 K6JH2E7 6NNSHQ6CI7 LO2 L8J8 2RWR8J8F 6 X2U> UEI LO2 R6HS8F I2 7O2L EN R2J L2J^3 (2J IO878 6NWNSHQ6CI7> IO8 S2M Q2CI6HC7 IO8 C2I6IH2C `C2 7O2L3a *2L8K8J> IO8J8 H7 C2 C2I6IH2C R2J (JH8CF> 7EQO 67 `C2 7O2La 2J `J8RE78F 2RR8Ja 2J 6C= 2IO8J C2I6IH2C I2 J8RS8QI OH7 6SS8M8F J8RE76S I2 6QWQ8NI 6 X2U 2RR8J3 $R IO8 .87N2CF8CI F2QEG8CI7 72G8 6NNSHQ6CI7 LO2 F2 C2I R2SS2L IOJ2EMO 2C 6 X2U 2RR8J> HI H7 J8672C6US8 I2 8TN8QI IO8 .87N2CF8CI I2 F2QEG8CI 6SS 6NNSHQ6CI7 LO2 F2 C2I R2SS2L IOJ2EMO 2C 6 X2U 2RR8J3 )2 6QQ8NI D2C87Y 6CF+SG2CFY7 I87IHG2C= IO6I (JH8CF L67 2RR8J8F 6 X2U> UEI J8RE78F IO8 2RR8J> F8G2C7IJ6I87 6C HCQ2C7H7I8CQ= HC IO8 .87N2CF8CIY7 J8Q2JF^88NWHCM IO6I IO8 .87N2CF8CI R6HS8F I2 QJ8FHUS= 8TNS6HC3 )O8 S2M 6S72 SH7I7> R2J IO8 G27I N6JI> IO8 X2U7HI8 I2 LOHQO D2C87 677HMC7 6C 6NNSHQ6CI3 @8I> IO8 C2I6IH2C7 2C (JH8CF Q2CI6HC C2 J8R8J8CQ8 I2 IO8 X2U7HI8 I2 LOHQO O8 L67 7ENN278FS= 67W7HMC8F3 (2J 6SS 2R IO8 R2J8M2HCM J8672C7> IO8 S2M H7 ECIJE7IWL2JIO= 6CF F287 C2I 7ENN2JI IO8 .87N2CF8CIY7 Q2CI8CIH2C IO6I (JH8CF J8RE78F 6C 6SS8M8F X2U 2RR8J G6F8 U= D2C873)O8 "+. S2M ^8NI U= D2C87 6CF +SG2CF H7 C2I 6 IJE7IL2JIO= F2QEG8CI R2J 6C2IO8J> 6CF N8JO6N7 G2J8 RECF6G8CI6S> J8672C3 )O8 S2M H7 ^8NI U= D2C87> +SG2CF> 6CF 2QQ67H2C6SS=> ,H76 "SSH2II LO2 N8JR2JG7 6QQ2ECIHCM 78JKHQ87 R2J IO8 .87N2CF8CI3 D2C87 6NN86J7 I2 U8 UE7= HC OH7 L2J^3 *8 H7 IO8 .87N2CF8CIY7 RH8SF 7EN8JHCI8CF8CI> 6NNJ2THG6I8S= 5; R2J8G8C J8N2JI I2 OHG> O8 7EN8JKH787 IO8 R2J8G8C 6CF IO8 L2J^8J7 ECF8J IO8G> 6CF O8 6FFJ87787 6SS 2R IO8 NJ2US8G7 IO8 R2J8G8C 8CQ2ECI8J 2C 6 F6HS= U67H73 *8 O67 Q2CI6QI LHIO G6C= 2R IO8 R2J8G8C 8K8J= F6= IOJ2EMO IO8 '"c)", NO2C87 IO6I O8 6CF 86QO 2R OH7 R2J8G8C 6J8 H77E8F> 6CF O8 KH7HI7 IO8 K6JH2E7 L2J^ 7HI873 $C 6FFHIH2C> O8 7N8CF7 6NNJ2THG6I8S= / I2 0 O2EJ7 86QO F6= HC IO8 2RRHQ83 +CF> 67 D2C87 I87IHRH8F> `B8YJ8 6 K8J= UE7= 2RRHQ83a [)J3 ]?3\4/)O8 RHJ7I 8CIJH87 HC IO8 2JHMHC6S "+. S2M 6J8 F6I8F D6CE6J= 5Z> 6CF IO8J8 L8J8 R2EJ 6NNSHQ6CI7 SH7I8F R2J IO6I F6I83 [P# "TO3   44)O8 J8Q2JF H7 C2I QS86J IO6I IOH7 S2M L67 Q2GNS8I83 )O8 RHCFHCM7 6CF 6C6S=7H7 6J8 U678F 2CS= 2C IO8 S2M NJ2FEQ8F 6CF 6FGHII8F 6IIO8 O86JHCM345&C8 2R IO8 19 6NNSHQ6CI7> '6IO6C -2ILJHMOI> 6NNSH8F R2J 6 X2U HC &QI2U8J> 6CF IO8 S2M J8RS8QI7 IO6I IO8J8 L67 6 `G88IHCM3a )OH7 K6ME8 I8JG H7 C2I 2IO8JLH78 8TNS6HC8F HC IO8 S2M34/.8R8J8CQ87 I2 IO8 IJ6C7QJHNI 2R IO8 O86JHCM 6J8 F87HMC6I8F 67 )J3 #"')".,$'" #&'%).A#)$&' #&3/5Z9/3\ D2C87 I87IHRH8F IO6I FEJHCM IO8 L88^ 2R (8UJE6J= 4?> 6RI8J 4W4i5 N6M87 2R IO8 2JHMHC6S "+. S2M L8J8 6SJ86F= Q2GNS8I8F> O8 C2IHQ8F IO6I R2EJ 7G6SS US2Q^7 HC IO8 S2M FHF C2I Q2CI6HC 7ERRHWQH8CIS= F8I6HS8F HCR2JG6IH2C 2R IO8 7^HSS7 2R IO8 R2EJ D6CE6J= 5Z 6NNSHQ6CI7340$C7I86F 2R 7HGNS= NEIIHCM IO8 C8Q8776J= HCR2JG6WIH2C [LOHQO L67 6C 6NNSHQ6CIY7 7^HSS7> F87HMC6I8F U= HCFHKHFE6S S8II8J7\ HC IO8 J87N8QIHK8 US2Q^7> 6 R6HJS= 7HGNS8 6CF _EHQ^ G6IWI8J> D2C87 I87IHRH8F IO6I O8 J8LJ2I8 IO8 8CIHJ8 4W4i5 N6M87 2R IO8 S2M3 [P# "TO3 953\ *8 6S72 QS6HG8F IO6I O8 2UI6HC8F IO8 N6JIHQEWS6J HCR2JG6IH2C 2C IO8 R2EJ 6NNSHQ6CI7Y 7^HSS7 U= Q6SSHCM IO8 6NWNSHQ6CI73(HJ7I> HI H7 C2I QJ8FHUS8 IO6I 6 UE7= 8T8QEIHK8 6CF G6C6M8J L2ESF I6^8 IO8 IHG8 I2 N8J72C6SS= J8LJHI8 6 4W4i5 N6M8 S2M LO8C O8 Q2ESF G2J8 867HS= O6K8 7HGNS= 6FF8F 78K8J6S S8II8J7 I2 R2EJ 7G6SS US2Q^7 2C IO8 S2M3 <2J82K8J> D2C87 L67 EC6US8 I2 NJ2KHF8 6C= J8672C R2J OH7 QEJH2E7 6QIH2C3 BO8C 67^8F I2 8TNS6HC LO= O8 L2ESF J8LJHI8 IO8 8CIHJ8 F2QEG8CI J6IO8J IO6C J8Q2JF IO8 F87HMC6I8F S8II8J7 R2J IO8 R2EJ 6NNSHQ6CI7Y 7^HSS7 HC IO8 F87HMWC6I8F US2Q^7 2C IO8 R2JG>D2C87 J8NSH8F> `$IY7 XE7I LO6I $ QO278 I2 F23a [)J3 /403\ %8Q2CF> D2C87 QS6HG7 IO6I O8 Q6SS8F 86QO 2R IO8 6NNSHQ6CI7 HC 2JF8J I2 2UI6HC IO8 C8Q8776J= HCR2JG6IH2C3 @8I> IO8 R2EJ D6CE6J= 5Z 6NNSHQ6CI7> LO2 6J8 IO8 2CS= 6NNSHQ6CI7 R2J LO2G D2C87 R8SI IO8J8 L67 HC7ERRHQH8CI HCR2JG6IH2C HC IO8 S2M> 6J8 6S72 IO8 2CS= 6NNSHQ6CI7 HC IO8 2JHMHC6S S2MY7 4W4i5 N6M87 LO278 I8S8NO2C8 CEGU8J7 6J8 C2I SH7I8F HC IO8 S2M3 )OHJF> IO8 2JHMHC6S S2M J8RS8QI7 IO6I IO8 R2EJ D6CE6J= 5Z 6NNSHQ6CI7 O6F 6SJ86F= U88C OHJ8F U= IO8 .87N2CF8CI LO8C D2C87 J8LJ2I8 HI>49IOE7 CESSHR=HCM D2C87Y 7I6I8F NEJN278 HC G6^HCM IO8 J8KH78F S2M3 %HCQ8 D2C87 O6F 6SJ86F= OHJ8F IO878 R2EJ L2J^8J7> HI H7 SH^8S= O8 6SJ86F= ^C8L IO8HJ 7^HSS7> 6CF HR O8 FHF C2I> O8 2J OH7 R2J8G6C Q2ESF O6K8 67^8F IO8G 2C IO8 X2U3 +QQ2JFHCMS=> HI H7 F2EUIRES LO8IO8J D2C87 8K8J Q6SS8F IO878 6NNSHQ6CI7 2J C88F8F I2 Q6SS IO8G3  $C 6FFHIH2C> D2C87 L67 C2I R2JIOJHMOI LO8C O8 L67 RHJ7I 67^8F 6U2EI IO8 "+. S2M3 $C F87QJHUHCM IO8 RHJ7I N6M8 2R IO6I S2M> LOHQO L67 Q2NH8F [LHIO 72G8 C2I6US8 QO6CM87> 7EQO 67 8TQSEFHCM 78K8J6S 6NNSHQ6CI7Y ECH2C 6RRHSH6IH2C7 RJ2G IO8 J8KH78F S2M\ RJ2G IO8 2JHMHC6S S2M [P# "TO3 9/\> O8 HCFHQ6I8F IO6I O8 O6F Q2NH8F IO8 HCR2JG6IH2C RJ2G 7QJ6N7 2R N6N8J IO6I O8 L67 Q6JJ=HCM 6J2ECF IO8 2RRHQ83 [)J3 49/3\ ,6I8J HCIO8 O86JHCM> 6CF 6RI8J IO8 P8C8J6S #2EC78S NJ2FEQ8F IO8 2JHMHC6S S2M> D2C87 6FWGHII8F IO6I O8 O6F Q2NH8F LO6I L67 C2L J8Q2MCHb8F 67 6 J8KH78F S2M [P# "TO3 95> NN3 4:5\ RJ2G IO8 2JHMHC6S S2M [P# "TO3 9/\3D2C87Y QJ8FHUHSHI= 67 6 LHIC877 H7 6S72 S8778C8F U= OH7 I87IHWG2C= Q2CQ8JCHCM OH7 ^C2LS8FM8 2R (JH8CFY7 ECH2C 6RRHSH6IH2C3 D2C87 L67 HCHIH6SS= 67^8F 2C QJ277W8T6GHC6IH2C LO8IO8J O8 O6F U88C 6L6J8 IO6I (JH8CF O6F U88C 6RRHSH6I8F LHIO 6 ECH2C 2J O6F L2J^8F R2J 6 ECH2C 8GNS2=8J3 D2C87 J87N2CF8F> `'23a [)J3 4;13\ D2C87 L67 S6I8J 67^8F> `$7CYI HI IJE8> 7HJ> IO6I 6I IO8 IHG8 j2R D2C87Y HCI8JKH8L 2R (JH8CFk =2E O6F ^C2LS8FM8 IO6I !HQ^ #2JN2J6IH2C j(JH8CFY7 NJ8KH2E7 8GNS2=8Jk L67 6 ECH2CHb8F Q2JN2J6IH2Cla D2C87 J87N2CF8F> `'23 $ L67 EC6L6J83a [)J3   40)O8 J8S8K6CI N6JI 2R IO8 S2M L67 IO8 7^HSS7 US2Q^ HC IO8 J2L7 R2J IO8 R2EJ D6CE6J= 5Z 6NNSHQ6CI7349)O8 2JHMHC6S S2M J8RS8QI7 IO6I IO8 R2EJ D6CE6J= 5Z 6NNSHQ6CI7 O6F U88C OHJ8F 6CF 677HMC8F I2 IO8 '6IH2C6S -E7HC877 V6J^ 40; 7HI83 [P# "TO3 9/3\4;]3\4?,6I8J 7IHSS>6CF 2C FHJ8QI 8T6GHC6IH2C> D2C87 L67 67^8F LO8IO8J IOH7 I87IHG2C= L67 `Q2JJ8QI3a D2C87 6FGHII8F IO6I HI L67 C2I Q2JJ8QI> 6CF IO6I> HC R6QI> O8 L67 6L6J8 (JH8CF O6F L2J^8F R2J 6 ECH2C 8GNS2=8J3 )O8 2CS= 8TNS6C6IH2C D2C87 O6F R2J OH7 NJ8KH2E7 I87IHG2C= L67> `$ FHFCYI ^C2L O2L I2 Q2JJ8QI G=mI2 J8IJ6QI HI3a [)J3 Z4Z:Z5;3\ *2L8K8J> IO8 RHJ7I _E87IH2C H7 C2I LO8IO8J D2C87 ^C8L O2L I2 J8IJ6QI OH7 I87IHG2C=> UEI LO= O8 I87IHRH8F R6S78S= HC IO8 RHJ7I NS6Q8> 6CF HCF88F> I87IHRH8F R6S78S= ILHQ83 -8R2J8 IO8 O86JWHCM> D2C87 7HMC8F 6C 6RRHF6KHI 6I IO8 J8_E87I 2R IO8 .87N2CF8CIY7 Q2EC78S> 6CF 7I6I8F IO6I O8 ^C8L (JH8CF O6F L2J^8F R2J 6 ECH2C 8GNS2=8J3 )OE7> D2C87 O6F 6SJ86F= U88C 67^8F IO8 _E87IH2C U= IO8 .87N2CF8CIY7 Q2EC78S 6CF O6F MHK8C 6 LJHII8C> 7HMC8F 7I6I8G8CI ECF8J 26IO IO6I O8 ^C8L (JH8CF O6F L2J^8F R2J 6 ECH2C 8GNS2=8J3 ACF8J IO878 QHJQEG7I6CQ87> HI H7 FHRRHQESI I2 6QQ8NI IO6I IO8 HCQ2JJ8QI I87IHG2C= L67 HC6FK8JI8CI3 $C 6C= 8K8CI> 7EQO I87IHG2C= S8778C7 D2C87Y QJ8FHUHSHI=3 )O8 .87N2CF8CI 6JME87 IO6I (JH8CFY7 I87IHG2C= L67 C2I QJ8FHUS8> 6CF HI N2HCI7 I2 Q8JI6HC HCQ2C7H7I8CQH87 HC (JH8CFY7 C2I8U22^3 (JH8CF ^88N7 C2I87 2C 8K8J=IOHCM O8 F287 IO6I H7 L2J^WJ8S6I8F3 (JH8CFY7 C2I87 J8RS8QI IO6I O8 I6S^8F I2 D2C87 2C (8UJE6J= 41 6CF L8CI I2 IO8 .87N2CF8CIY7 2RRHQ87 IO8 C8TI F6= I2 Q2GNS8I8 6C 6NNSHQ6IH2C3 $C OH7 I87IHG2C=> (JH8CF 6FGHII8F IO6I O8 L8CI I2 IO8 .87N2CF8CIY7 2RRHQ87 IO8 76G8 F6= O8 O6F Q6SS8F> (8UJE6J= 41> C2I IO8 C8TI F6=3 )O8 .87N2CF8CI 6JME87 IO6I IO8 GH7I6^8C 6CF QO6CM8F F6I8 F8G2C7IJ6I87 (JH8CFY7 S6Q^ 2RQJ8FHUHSHI=3 )OH7 6JMEG8CI G6= U8 L8SS I6^8C> UEI 2CS= HC72WR6J 67 IO8 F6I8 H7 2IO8JLH78 HGN2JI6CI 2J 2N8J6IHK83 $I H7 C2I3 (JH8CF Q2ESF O6K8 M2C8 I2 IO8 .87N2CF8CIY7 2RRHQ87 I2 Q2GNS8I8 6C 6NNSHQ6IH2C 2C (8UJE6J= 49> 4?> 41> 4]> 2J 4Z3 [*8 7I6I8F IO6I O8 G6F8 IO8 C2I87 2C (8UJE6J= 5;3\ )O8 J87ESI L2ESF U8 IO8 76G8> 6CF LO6I 2QQEJJ8F LO8C O8 L8CI I2 IO8 .87N2CF8CIY7 2RRHQ87 L2ESF C2I QO6CM83 *H7 QJ8FHUHSHI= Q2CQ8JCHCM LO6I 2QWQEJJ8F FEJHCM IO8 6NNSHQ6IH2C NJ2Q877 H7 C2I 6RR8QI8F U= OH7 6NN6J8CI R6HSEJ8 I2 6QQEJ6I8S= J8Q6SS F6I873)O8 .87N2CF8CI 6S72 6JME87 IO6I (JH8CFY7 C2I87 F2 C2I Q2CWI6HC 6 J8R8J8CQ8 I2 OH7 I8S8NO2C8 Q6SS I2 IO8 .87N2CF8CIY7 2RRHQ87 78K8J6S F6=7 6RI8J Q2GNS8IHCM IO8 6NNSHQ6IH2C3 BO8IO8J (JH8CF Q6SS8F IO8 .87N2CF8CI 6RI8J Q2GNS8IHCM OH7 6NNSHQ6IH2C F287 O6K8 J8S8K6CQ8 I2 6C HGN2JI6CI 6CF FH7NEI8F R6QI> KHb3> IO8 .8W7N2CF8CIY7 QS6HG IO6I (JH8CF Q6SS8F IO8 F6= 6RI8J OH7 6NNSHQ6IH2C 6CF I2SF +SG2CF O8 L2ESF C2I L2J^ R2J IO8 2RR8J8F L6M83 -EI (JH8CF QS6HG7 O8 Q6SS8F IO8 .87N2CF8CIY7 2RRHQ87 78K8J6S F6=7 6RI8J IO8 6NNSHQ6IH2C> LOHQO H7 Q2C7H7I8CI LHIO IO8 J8672C R2J IO8 Q6SSmI2 HC_EHJ8 LO8IO8J IO8 .87N2CF8CI O6F F8QHF8F I2 OHJ8 OHG3 <2J82K8J> 6 Q6SS 6QIE6SS= G6F8 78K8J6S F6=7 6RI8J IO8 6NWNSHQ6IH2C 788^HCM 6 X2U L2ESF C2I SH^8S= U8 Q2CRE78F LHIO 6 NEJN2JI8F Q6SS G6F8 IO8 F6= 6RI8J IO8 6NNSHQ6IH2C J8RE7HCM 6 X2U3 &C U6S6CQ8> 6CF Q2C7HF8JHCM IO8 F8G86C2J 2R (JH8CF> D2C87> 6CF +SG2CF> (JH8CFY7 I87IHG2C= J8M6JFHCM IO878 8K8CI7 H7 G2J8 QJ8FHUS8 IO6C IO8 2IO8J K8J7H2C3  4?D2C87Y Q2GNS8I8 J87N2C78 I2 IO8 _E87IH2C L67 67 R2SS2L7h `'2> $ L67 EC6L6J83 $O6F 67^8F <J3 (JH8CF3 $O6F C8K8J O86JF 2R !HQ^ #2JN2WJ6IH2C3 -8HCM HC_EH7HIHK8> IO8J8 6J8 72 G6C= Q2CIJ6QI2J7 2EI IO8J8> 6CF O8 NJ878CI8F G8 IO6I IO8= 6J8 RJ2G 2EI 2R VHII7UEJMO3a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bHCM 8RR2JI73 )O8 .87N2CF8CI R6HS8F I2 J8IEJC +7OU=Y7 I8S8NO2C8 Q6SS7 HC LOHQO 7O8 72EMOI I2 2UI6HC 6 X2U> IO8 .87N2CF8CI FHF C2I 2RR8J (JH8CF 6 X2U> 6CF (JH8CF FHF C2I J8RE78 6 X2U 2RR8J> GEQO S877 J8RE78 6 X2U 2RR8J U8Q6E78 IO8 L6M8 L67I22 S2L3': ;,H$$( K3&&,$3/D2OCC= )8JJ2C87 L2J^8F R2J IO8 .87N2CF8CI 67 6 O8SN8J3 )O8 .87N2CF8CI OHJ8F )8JJ2C87 HC <6JQO 5;;/ 6I IO8 J6I8 2R e45 N8J O2EJ3  !EJHCM OH7 8GNS2=G8CI LHIO IO8 .87N2CF8CI> )8JJ2C87 J8Q8HK8F IOJ88 N6= HCQJ86787> IO8 S67I 2QQEJJHCM 78K8J6S L88^7 U8R2J8 O8 L67 S6HF 2RR HC +NJHS 5;;03 )8JJ2C87 O67 U88C 6 G8GWU8J 2R IO8 ACH2C R2J 6NNJ2THG6I8S= / =86J73 )O8 .87N2CF8CI IJ6C7R8JJ8F 2J J8677HMC8F )8JJ2C87 78K8J6S IHG87 FEJHCM OH7 8GNS2=G8CI3 )8JJ2C87Y RHJ7I 677HMCG8CI L67 6I 6 GE78EG HC -6SIHG2J83 +RI8J )8JJ2C87 L2J^8F 6I IOH7 X2U R2J 6U2EI / G2CIO7> IO8 .87N2CF8CI IJ6C7R8JJ8F OHG I2 6C2IO8J X2U [IO8 V86U2F= X2U\ HC -6SIHG2J83 +RI8J 6 G2CIO 6I IO8 V86U2F= X2U> )8JJ2C87 6CF 2IO8J L2J^8J7 L8J8 S6HF 2RR R2J 6NNJ2THG6I8S= 4 I2 / L88^7 U8Q6E78IO8 L2J^ O6F I2 U8 QO8Q^8F341)8JJ2C87Y Q2L2J^8J IO8C Q6SS8F D2C87 LO2 I2SF OHG 6CF )8JJ2C87 I2 J8N2JI I2 6C2IO8J X2U7HI8> LOHQO L67 6 7QO22S HC -6SIHG2J83 +RI8J )8JWJ2C87 L2J^8F 6I IO8 7QO22S X2U R2J 6U2EI 5 G2CIO7> D2C87 IJ6C7WR8JJ8F OHG I2 6C2IO8J X2U7HI8> <8JQ= *27NHI6S HC -6SIHG2J83 +U2EI / G2CIO7 S6I8J> D2C87 IJ6C7R8JJ8F )8JJ2C87 I2 6 X2U7HI8 6I IO8 PJ86I8J -6SIHG2J8 <8FHQ6S #8CI8J [P-<#\3 )8JJ2C87 L2J^8F 6I IO8 P-<# X2U7HI8 R2J 6NNJ2THG6I8S= 5 G2CIO7 ECIHS OH7 S6=2RR HC +NJHS 5;;03 )O8J8 L8J8 IL2 R2J8G8C 6I IO8 P-<# X2U7HI8> D2OC %I2SS> LO2 L67 IO8 M8C8J6S R2J8G6C> 6CF f6JS )2U2SS3 )2U2SS 7EN8JKH78F U8IL88C ?; 6CF ]; L2J^8J7343 )OJ86I8CHCM 7I6I8G8CI7 U= f6JS )2U2SS$C 86JS= <6JQO> RHK8 Q2L2J^8J7 2R )8JJ2C87 _EHI L2J^ 6I IO8 P-<# X2U7HI83 )O8= I2SF )8JJ2C87 IO8= L8J8 M2HCM I2 L2J^ R2J 6C2IO8J Q2GN6C= LO8J8 IO8= L2ESF J8Q8HK8 U8II8J N6= 6CF U8C8RHI73 )O8 F6= 6RI8J IO8 L2J^8J7 S8RI> f6JS )2U2SS 67^8F 6 MJ2EN 2R L2J^8J7> HCQSEFHCM )8JJ2C87> HR IO8= ^C8L LO8J8 IO8 GH77HCM L2J^8J7 L8J83 )O8 L2J^8J7 LHIO )8JJ2C87 FHF C2I ECWF8J7I6CF "CMSH7O> 72 )8JJ2C87 6C7L8J8F 6CF 76HF IO6I O8 FHF C2I ^C2L3 )2U2SS J87N2CF8F LHIO 6C 8TNS8IHK8 6CF 76HF IO6I O8 ^C8L IO8 L2J^8J7 O6F S8RI I2 L2J^ LHIO IO8 ECH2C3 )2U2SS IO8C I2SF )8JJ2C87 IO6I IO8 L2J^8J7 `L2ESF C2I Q2G8 U6Q^ I2 #8CI8JWSHC8 U8Q6E78 IO8= L2J^ 6I IO8 ECH2C C2L3 +CF 3 3 3 IO8= L2ESF   41)O8 .87N2CF8CIY7 8GNS2=88 HCR2JG6IH2C Q6JF J8RS8QI7 IO6I )8JWJ2C87 _EHI 2C +EME7I ]> 5;;/> 6CF L67 J8OHJ8F 2C +EME7I 51> 5;;/3 )O8 .87N2CF8CI FHF C2I 6II8GNI I2 8TNS6HC LO6I 6QIE6SS= 2QQEJJ8F 2J IO8 6NN6J8CI FH7QJ8N6CQ= U8IL88C HI7 J8Q2JF 6CF )8JJ2C87Y I87IHG2C=3 '8KW8JIO8S877> LO8IO8J> ECF8J IO878 QHJQEG7I6CQ87> )8JJ2C87 I8QOCHQ6SS= _EHI 2J L67 S6HF 2RR> 6NN86J7 I2 U8 6 FH7IHCQIH2C LHIO2EI 6 FHRR8J8CQ83 )O8 .87N2CF8CI I2SF OHG LO= O8 Q2ESF C2I L2J^ R2J IOH7 UJH8R N8JH2F HC +EME7I 5;;/> 6CF> IO8J8R2J8> O8 FHF C2I L2J^3 )8JJ2C87 ^C8L IO6I IO8 S6=2RR L2ESF U8 UJH8R> 2J ECIHS IO8 L2J^ L67 QO8Q^8F3C8K8J Q2G8 U6Q^ I2 #8CI8JSHC8 U8Q6E78 IO8= LHSS U8 NEI 2C 6 SH7I3a [)J3 4Z4:4Z53\ )2U2SS F8CH87 IO6I O8 G6F8 IO878 7I6I8G8CI7> UEI )2U2SS L67 C2I 6 QJ8FHUS8 LHIC8773 )2U2SS M6K8 IO8 FH7IHCQIHGNJ877H2C 2R 72G82C8 LO2 F287 C2I SH^8 ECH2C7 2J L2J^8J7 LO2 6J8 G8GWU8J7 2R ECH2C73 )O8 I2C8 2R OH7 6C7L8J7 6CF IO8 8TNJ877H2C7 2C OH7 R6Q8 F8G2C7IJ6I8F 6 N8J72C LO2 L67 UH678F 6CF LO2 Q2ESF C2I U8 J8SH8F 2C I2 NJ2KHF8 6C 6QQEJ6I8 J8Q2ECIHCM 2R IO8 8K8CI7 HC _E87IH2C3 +7 6C 8T6GNS8> )2U2SS L67 67^8F U= IO8 .87N2CWF8CIY7 Q2EC78S LO8IO8J O8 ^C8L )8JJ2C87> 6CF O8 J8NSH8F> `)O8 C6G8 72ECF7 R6GHSH6J3 $ IOHC^ 723a [)J3 1]43\ @8I> )2U2SS S6I8J NJ2R8778F F8I6HS8F ^C2LS8FM8 6U2EI )8JJ2C87> 6SS8M8FS= J8Q6SSWHCM IO6I )8JJ2C87 L67 2RI8C S6I8> FHF C2I O6K8 6F8_E6I8 IJ6C7WN2JI6IH2C I2 L2J^> L67 6 M22F L2J^8J> 6CF L2J8 6 Q8JI6HC I=N8 2R O6JFO6I3 )O8 QJ8FHUHSHI= 2R IOH7 6NN6J8CI F8I6HS8F ^C2LS8FM8 H7 REJIO8J FHGHCH7O8F U= IO8 J8Q2MCHIH2C IO6I )8JJ2C87> LO278 N27HIH2C L67 O8SN8J> L67 2C8 2R 6NNJ2THG6I8S= ?; I2 ]; 8GWNS2=887 7EN8JKH78F U= )2U2SS 2C IO8 P-<# X2U3 $C IO8 8CF> 2C8 Q2ESF C2I 76= LO8IO8J )2U2SS ^C8L )8JJ2C87 6I 6SS> 2J ^C8L OHG 6 SHIIS8> 2J ^C8L OHG L8SS 6CF HC F8I6HS3 )2U2SS L67 C2I 6 QJ8FHUS8 LHIC877353 $CI8JJ2M6IH2C7 U= .2U8JI2 .2FJHME8b 6CF D2OC %I2SS&C <6JQO 4?> 6NNJ2THG6I8S= R2EJ I2 RHK8 ECH2C 2JM6CHb8J7 Q6G8 I2 IO8 P-<# X2U7HI83 )O8= G8I LHIO IO8 .87N2CF8CIY7 8GNS2=887 HC IO8 P-<# N6J^HCM S2I 6I IO8 8CF 2R IO8 F6=3 "FWL6JF B67HS8L7^H> 6 ECH2C 2JM6CHb8J> L67 2C8 2R IO8 2JM6CHb8J7 6I IO8 G88IHCM3 )8JJ2C87 L67 6S72 NJ878CI 6I IO8 G88IHCM3 )8JWJ2C87 6CF B67HS8L7^H U2IO I87IHRH8F IO6I .2FJHME8b 2N8CS= G2CHI2J8F IO8 G88IHCM3 '8K8JIO8S877> ECS6LRES 7EJK8HSS6CQ8 L67 C2I QO6JM8F HC IO8 Q2GNS6HCI3 <2J82K8J> IO8 8KHF8CQ8 H7 HCQ2CQSE7HK8 67 I2 LO8IO8J .2FJHME8b FHF G2CHI2J IO8 G88IWHCM34] )OJ2EMO2EI G27I 2R OH7 8GNS2=G8CI 6I IO8 .87N2CF8CI> )8JWJ2C87 L2ESF 2QQ67H2C6SS= [IL2 I2 R2EJ IHG87 6 G2CIO\ L86J 6 )W7OHJI LHIO 6 ECH2C S2M23 '2 G6C6M8J 2J 7EN8JKH72J 8K8J 76HF 6C=IOHCM I2 OHG 6U2EI IO878 7OHJI73 $CF88F> )8JJ2C87 R8SI IO6I G6C6M8G8CI FHF C2I C2IHQ8 OH7 ECH2C QS2IOHCM3 &C 2J 6U2EI +NJHS 55> )8JJ2C87 L2J8 6 ECH2C 7OHJI I2 L2J^ 6I IO8 P-<# X2U7HI8 LO8J8 .2FJHME8b 6CF %I2SS L8J8 L2J^HCM 67 R2J8G8C3 !EJHCM )8JJ2C87Y SECQO UJ86^> (J6CQH7Q2 d8S8b> 6 RHCH7O8J> Q6G8 EN I2 )8JJ2C87 6CF 67^8F OHG HR O8 L67 6 G8GU8J 2R IO8 ACH2C3 )8JJ2C87 J87N2CF8F> `@873a d8S8b IO8C L8CI 2K8J I2 .2FJHME8b> LO2 L67 LHIO 6 MJ2EN 2R 6772QH6I87> 6CF O6F 6 Q2CWK8J76IH2C LHIO OHG3 .2FJHME8b IO8C 6NNJ26QO8F )8JJ2C87 6CF 67^8F OHG HR IO8 7OHJI U8S2CM8F I2 IO8 ACH2C 6CF HR )8JJ2C87   4])8JJ2C87 6CF B67HS8L7^H J8G8GU8J8F .2FJHME8b 7I6CFHCM 6I FHRWR8J8CI FH7I6CQ87 RJ2G IO8 G88IHCM3 B67HS8L7^H NJ2KHF8F 6C 6RRHF6KHI I2 IO8 -26JF HC HI7 HCK87IHM6IH2C> UEI R2J 72G8 EC8TNS6HC8F J8672C> IO8 6SS8M8F 8K8CI7 2R <6JQO 4? L8J8 C2I HCQSEF8F HC IO8 6RRHF6KHI3 +S72> IO8 .87N2CF8CIY7 IHG8 J8Q2JF7 7O2L IO6I .2FJHME8b L67 677HMC8F I2 IO8 +U8JF88C *HMO %QO22S X2U7HI8 2C <6JQO 4?3 +SIO2EMO IOH7 J8Q2JF F287 C2I Q2CQSE7HK8S= NJ2K8 IO6I .2FJHME8b L67 6I +U8JF88C IO8 8CIHJ8 F6= 2J IO6I O8 Q2ESF C2I O6K8 U88C 67^8F I2 Q2G8 2K8J I2 IO8 P-<# X2U7HI8 I2 2U78JK8 IO8 G88IHCM [.2FJHME8b> U8HCM *H7N6CHQ> GHMOI O6K8 U88C U8II8J 6US8 I2 ECF8J7I6CF LO6I L67 2QQEJJHCM FEJHCM IO8 G88IHCM\> IO8 .87N2CF8CIY7 J8Q2JF7 F2 Q67I 72G8 F2EUI 2C LO8IO8J .2FJHME8b L67 NJ878CI FEJHCM IO8 G88IHCM3  #"')".,$'" #&'%).A#)$&' #&3//4L67 6 G8GU8J 2R IO8 ACH2C3 )8JJ2C87 6M6HC J87N2CF8F> `@873a .2FJHME8b RJ2LC8F> 6CF IO8C S8RI3)O8 C8TI F6=> )8JJ2C87 Q6G8 I2 L2J^ L86JHCM 6 ECH2C )W7OHJI> 6 X6Q^8I> 6CF 6 O6JFO6I> LOHQO FH7NS6=8F 78K8J6S ECH2C 7IHQ^8J73 *8 L67 677HMC8F I2 L2J^ HC IO8 U678G8CI 2R IO8 UEHSFWHCM> 6CF 67 O8 L67 L2J^HCM %I2SS 6NNJ26QO8F OHG 6CF 67^8F LO8IO8J IO8 7IHQ^8J7 2C OH7 O6JFO6I U8S2CM8F I2 IO8 ACH2C3 )8JWJ2C87 76HF =87> 6CF %I2SS 67^8F HR O8 U8S2CM8F I2 IO8 ACH2C> 6CF )8JJ2C87 6M6HC J8NSH8F =873 %I2SS IO8C 7O22^ OH7 O86F> UEI FHF C2I J8NS=3%I2SS 6CF .2FJHME8b F8C= _E87IH2CHCM )8JJ2C87 6U2EI OH7 ECWH2C QS2IOHCM 2J OH7 ECH2C G8GU8J7OHN3 %I2SS 6CF .2FJHME8b 6S72 F8CH8F 788HCM 6C= L2J^8J7> HCQSEFHCM )8JJ2C87> L86JHCM ECH2C QS2IOHCM 2C IO8 P-<# X2U7HI8 2J 6I 6C= IHG83 +77EGHCM IO6I .2FJHME8b 6CF %I2SS L8J8 IJEIORES HC IO8HJ R6HSEJ8 I2 J8Q6SS 8K8J 788HCM 6C 8GNS2=88> HCQSEFHCM )8JJ2C87> L86JHCM ECH2C QS2IOHCM 2C 2C8 2R IO8 .87N2CF8CIY7 X2U7HI87> IO8 SH^8SHO22F IO6I IO8= _E87IH2C8F )8JJ2C87 2C +NJHS 55 6U2EI OH7 ECH2C QS2IOHCM H7 HCQJ8678F3 $I H7 G2J8 NJ2U6US8 IO8= L2ESF O6K8 _E87IH2C8F )8JJ2C87 IO8 RHJ7I IHG8 IO8= 76L OHG L86JHCM ECH2C QS2IOHCM> 2C +NJHS 55 6CF 5/> 6CF 87N8QH6SS= HC SHMOI 2R )8JJ2C87Y 4/WG2CIO 8GNS2=G8CI LHIO IO8 .87N2CF8CI> IO6C HR IO8= O6F 788C )8JJ2C87 L86JHCM 7EQO QS2IOHCM HC IO8 N67I3 &R Q2EJ78> IO8 NJ8SHGHC6J= _E87IH2C H7 LO8IO8J .2FJHME8b 6CF %I2SS 2U78JK8F )8JJ2C87 L86JHCM ECH2C QS2IOHCM 2C +NJHS 55 6CF 5/> UEI IOH7 _E87IH2C O67 6SJ86F= U88C 6C7L8J8F 6RRHJG6IHK8S= HC IO8 6U2K8 RHCFHCM73 )8JJ2C87 L67 6 QJ8FHUS8 LHIC877> 6CF OH7 7N8WQHRHQ J8Q2SS8QIH2C IO6I O8 L2J8 IO8 ECH2C 7OHJI 6CF O6JFO6I> 6CF OH7 J8Q2ECIHCM 2R .2FJHME8bY 6CF %I2SSY7 Q2GG8CI7 6U2EI OH7 ECH2C G8GU8J7OHN> H7 G2J8 QJ8FHUS8> ECF8J 6SS IO8 QHJQEGW7I6CQ87> IO6C .2FJHME8bY 6CF %I2SSY7 F8CH6S73<2J82K8J> IO8 ACH2C L67 6II8GNIHCM I2 2JM6CHb8 IO8 .8W7N2CF8CIY7 L2J^8J7 6I IO8 IHG8 2R .2FJHME8bY 6CF %I2SSY7 Q2GWG8CI7 I2 )8JJ2C873 $CF88F> IO8 ACH2CY7 <6JQO 4? NJ878CQ8 2C IO8 X2U7HI8 LHIO 6NNJ2THG6I8S= RHK8 2JM6CHb8J7 HCFHQ6I87 IO6I HI7 Q6GN6HMC L67 HCI8C7HR=HCM3 $C SHMOI 2R IO6I 6II8GNI8F 2JM6CHb6WIH2C> IO8 .87N2CF8CIY7 R2J8G8C L2ESF SH^8S= U8 G2J8 HCI8J87I8F HC ^C2LHCM LO8IO8J 6 L2J^8J L67 6 G8GU8J 2R IO8 ACH2C IO6C HR ECH2C 2JM6CHbHCM 6QIHKHI= L67 C2I 2QQEJJHCM3 )O8 FH76NNJ2KWHCM R6QH6S 8TNJ877H2C7 2R .2FJHME8b 6CF %I2SS 6RI8J )8JJ2C87 6Q^C2LS8FM8F U8HCM 6 G8GU8J 2R IO8 ACH2C 6J8 6S72 Q2C7H7I8CI LHIO IO8 .87N2CF8CIY7 HCI8J87I3)O8 .87N2CF8CI 6JME87 IO6I )8JJ2C87 7O2ESF C2I U8 U8SH8K8F 6CFHI N2HCI7 I2 6SS8M8F HCQ2C7H7I8CQH87 U8IL88C )8JJ2C87Y 6RRHWF6KHI I2 IO8 -26JF 6CF OH7 I87IHG2C=3 (2J 8T6GNS8> )8JJ2C87 I87IHRH8F IO6I O8 I6S^8F LHIO %I2SS `6U2EI 2C8 O2EJ U8R2J8 L8 L2ESF S86K83a [)J3 5;Z3\ $C OH7 6RRHF6KHI> )8JJ2C87 7I6I8F IO6I IO8 Q2CK8J76IH2C I22^ NS6Q8 U8R2J8 SECQO 6I 6U2EI 44h/; 63G3 )O878 7I6I8G8CI7 6J8 C2I C8Q8776JHS= HCQ2C7H7I8CI4ZC2J> HR IO8= L8J8> F2 IO8= 78JH2E7S= ECF8JGHC8 )8JJ2C87Y QJ8FHUHSHI= Q2CWQ8JCHCM .2FJHME8bY 6CF %I2SSY7 Q2GG8CI7 2C +NJHS 55 6CF 5/3  4Z`&C8 O2EJ U8R2J8 L8 L2ESF S86K8a Q2ESF G86C 6C O2EJ U8R2J8 SECQO 2J 6C O2EJ U8R2J8 6C= 2IO8J 8K8CI R2J LOHQO )8JJ2C87 L2ESF S86K8 IO8 X2U7HI8 2J OH7 HGG8FH6I8 6J86> HCQSEFHCM> 2R Q2EJ78> S86KHCM 6I IO8 8CF 2R IO8 F6=3 "T6QIS= LO6I )8JJ2C87 G86CI L67 C2I NEJ7E8F HC REJIO8J _E87IH2CHCM3/3 ,6=2RR 2R D2OCC= )8JJ2C87+NNJ2THG6I8S= +NJHS 4Z> )8JJ2C87 I2SF %I2SS O8 C88F8F I2 I6^8 72G8 IHG8 2RR HC IO8 ENQ2GHCM L88^7 R2J IO8 UHJIO 2R OH7 QOHSF3 %I2SS J8NSH8F IO6I IOH7 L2ESF C2I U8 6 NJ2US8G> 6CF HR )8JJ2C87 O6F I2 GH77 L2J^ O8 Q2ESF I6^8 IHG8 2RR 6CF Q6SS %I2SS LO8CO8 Q6G8 U6Q^3 [)J3 5443\ +QQ2JFHCMS=> )8JJ2C87 GH778F 78K8J6S F6=7 2R L2J^ U8IL88C +NJHS 4Z 6CF 5?3 &C +NJHS 5?> )8JJ2C87Y U6U= L67 U2JC> 6CF O8 Q6SS8F %I2SS I2 76= O8 L2ESF C2I U8 HC L2J^ IO6I F6=3 %I2SS Q2CMJ6IES6I8F OHG 6CF 6NNJ2K8F OH7 6U78CQ83!EJHCMOH7 8GNS2=G8CI 6I IO8 .87N2CF8CI> )8JJ2C87 L67 6UW78CI RJ2G L2J^ 2C 2IO8J 2QQ67H2C73 &C IO878 2QQ67H2C7> O8 C2IHRH8F IO8 R2J8G6C 2J D2C87 2R OH7 8TN8QI8F 6U78CQ83 (2J 8TW6GNS8> HC +EME7I 5;;/> )8JJ2C87 I2SF D2C87 IO6I O8 L67 EC6US8 I2 M8I IJ6C7N2JI6IH2C I2 L2J^ R2J 5 L88^73 D2C87 6QQ8NI8F IOH7 8TNS6C6IH2C 6CF NEI )8JJ2C87 U6Q^ I2 L2J^ EN2C OH7 J8IEJC3 )O8J8 6J8 C2 LJHII8C C2I6IH2C7 HC IO8 .87N2CF8CIY7 J8Q2JF7 F8I6HSHCM 2J F87QJHUHCM 2J J8R8J8CQHCM 6C= 6SS8M8F 6U78CQ87 2J S6I8C877 U= )8JJ2C873 '2J 6J8 IO8J8 6C= J8Q2JF7 J8S6IHCM I2 FH7WQHNSHC8 2R )8JJ2C87 R2J 6II8CF6CQ8 NJ2US8G7 2J H77E873 $C +NJHS> D2C87 6CF %I2SS G8I R2J IO8 NEJN278 2R F8I8JGHCHCM LO2G I2 S6= 2RR 6I IO8 P-<# X2U7HI83 )O8 .87N2CF8CI O6F F8I8JGHC8F IO6I S6=2RR7 L8J8 C8Q8776J= U8Q6E78 IO8 G6CN2L8J C88F7 6I IO8 P-<# 7HI8 O6F F8QJ8678F3 !EJHCM IO8 7NJHCM> IO8 CEGU8J 2R L2J^8J7 6I IO8 P-<# 7HI8 F8QJ8678F RJ2G 6U2EI 11 I2 0;3 &R IO8 /1 L2J^8J7 LO2 S8RI IO8 P-<# 7HI8> 6NNJ2THWG6I8S= 49 L8J8 S6HF 2RR> LOHS8 IO8 J8G6HCHCM L2J^8J7 L8J8 IJ6C7R8JJ8F I2 2IO8J X2U7HI873 D2C87Y NJ6QIHQ8 HC O6CFSHCM S6=2RR7 L67 I2 G88I LHIO IO8 X2U R2J8G6C 6CF M2 IOJ2EMO IO8 SH7I 2R L2J^8J7 2C IO6I X2U I2 78S8QI IO8 L2J^8J 2J L2J^8J7 R2J S6=2RR3 D2C87 L2ESF IO8C 78S8QI IO8 L2J^8J7 R2J S6=2RR 2J IJ6C7R8J 6RI8J FH7QE77HCM IO8 L2J^8J7 LHIO %I2SS3 '8HIO8J D2C87 C2J %I2SS L8J8 6US8 I2 J8Q6SS IO8 7N8QHRHQ7 2R IO8HJ +NJHS G88IHCM HC LOHQO )8JJ2C87 L67 78S8QI8F R2J S6=2RR3 *2L8K8J> 2C IOH7 2QQ67H2C> D2C87 6CF %I2SS G8I> UEI HC7I86F 2R J8KH8LHCM IO8 SH7I 2R 6SS L2J^8J7 2C IO8 P-<# X2U7HI8> IO8= XE7I J8KH8L8F IO8 SH7I 2R L2J^8J7 LO2 L8J8 L2J^HCM IO6I N6JIHQES6J F6= 6I IO8 P-<# X2U7HI83 )O8HJ J8KH8L L67 SHGHI8F I2 IO878 L2J^8J7 U8Q6E78 %I2SS UJ2EMOI IO8 7HMCWHC 7O88I R2J IO6I F6= I2 IO8 G88IHCM> 6CF IO8HJ J8KH8L L67 SHGHI8F I2 IO8 L2J^8J7 2C IO6I 7HMCWHC 7O88I3 D2C87 I87IHRH8F IO6I O8 78S8QI8F )8JJ2C87 R2J S6=2RR FEJHCM IOH7 G88IHCM3&C 2J 6U2EI +NJHS 5]> 6RI8J IO8 UHJIO 2R OH7 QOHSF> )8JJ2C87 J8WIEJC8F I2 L2J^3 +RI8J O8 6JJHK8F 6I IO8 P-<# X2U7HI8> %I2SS I2SF OHG IO6I IO8J8 L67 C2 G2J8 L2J^ R2J OHG 6CF IO6I O8 7O2ESF Q6SS D2C87 HC 6 Q2ENS8 2R L88^7 I2 788 HR IO8J8 L67 L2J^ 6I IO6I IHG83 )8JJ2C87 67^8F R2J OH7 N6=QO8Q^3 %I2SS Q6SS8F IO8 .87N2CWF8CIY7 2RRHQ8> 6CF IO8C I2SF )8JJ2C87 I2 M2 I2 IO8 2RRHQ8 6CF NHQ^ EN OH7 N6=QO8Q^3 )8JJ2C87 FHF 72> 6CF 6RI8J O8 6JJHK8F 6I IO8 2RRHQ8> O8 7N2^8 I2 D2C873 )8JJ2C87 67^8F D2C87 LO= IO8J8 L67 C2 L2J^ R2J OHG3 D2C87 FHF C2I 7I6I8 LO=> UEI O8 I2SF )8JJ2C87 I2 Q6SS OHG HC 6 Q2ENS8 2R L88^73 )8JJ2C87 IO8C NHQ^8F EN OH7 N6=QO8Q^ 6CF S8RI3)O8 .87N2CF8CI FH7NEI87IO6I )8JJ2C87 L67 S6HF 2RR 2C +NJHS 5]> 6 B8FC87F6=> U8Q6E78 HR IO6I L8J8 IO8 F6I8 2R )8JJ2C87Y S6=2RR> O8 L2ESF C2I O6K8 U88C 6US8 I2 NHQ^ EN OH7 N6=QO8Q^ U8Q6E78 N6=QO8Q^7 6J8 C2I 6K6HS6US8 R2J FH7IJHUEIH2C ECIHS )OEJ7F6=3 BO8IO8J )8JJ2C87 L67 S6HF 2RR 2C +NJHS 5]> 2J  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!//57O2JIS= 6RI8J 2J U8R2J8 IO6I F6I8> H7 C2I N6JIHQES6JS= HGN2JI6CI 6CF F287 C2I 6FK8J78S= 6RR8QI )8JJ2C87Y QJ8FHUHSHI=3 $CF88F> IO8 .87N2CF8CIY7 2LC J8Q2JF7 J8RS8QI IO6I IO8 S6=2RR 2QQEJJ8F 2C +NJHS 5/ [6 (JHF6=\> =8I IO8 .87N2CF8CI F287 C2I Q2C7H7I8CIS= 6JME8 IO8 6QQEJ6Q= 2R IOH7 F6I8 8HIO8J3 <2J82K8J> )8JJ2C87 F287 C2I HC7H7I IO6I IO8 S6=2RR 2QQEJJ8F NJ8QH78S= 2C +NJHS 5]3 $C Q2CWQSE7H2C> HI H7 7ERRHQH8CI HR )8JJ2C87Y S6=2RR 2QQEJJ8F 2C 2J 6U2EI +NJHS 5]> LOHQO H7 IO8 RHCFHCM G6F8 O8J8HC3BOHS8 IO8 .87N2CF8CI 6JME87 IO6I )8JJ2C87 H7 C2I QJ8FHUS8> HI F287 C2I FH7NEI8 )8JJ2C87Y F87QJHNIH2C 2R LO6I 2QQEJJ8F LO8C O8 L8CI I2 IO8 2RRHQ8 6CF NHQ^8F EN OH7 N6=QO8Q^> LHIO 2C8 8TQ8NIH2C3 )8JJ2C87 HCFHQ6I8F IO6I LO8C O8 67^8F D2C87 HR IO8J8 L67 6C= L2J^>D2C87 I2SF OHG IO6I O8 [D2C87\ FHF C2I L6CI I2 O6K8 6 RHMOI LHIO IO8 ACH2C3 *2L8K8J> IOH7 6SS8M8F 7I6I8G8CI H7 C2I Q2CI6HC8F HC )8JJ2C87Y N8J72C6S C2I87 IO6I O8 G6F8 6RI8J IO878 8K8CI7> C2J H7 HI Q2CI6HC8F HC IO8 6RRHF6KHI )8JJ2C87 NJ2WKHF8F I2 IO8 -26JF3 $ 6MJ88 IO6I IO8 8KHF8CQ8 H7 HC7ERRHQH8CI I2 NJ2K8 IO6I D2C87 G6F8 IOH7 7I6I8G8CI I2 )8JJ2C873 )O8 NJHG6J= J8672C R2J IOH7 Q2CQSE7H2C> HC 6FFHIH2C I2 )8JJ2C87Y R6HSEJ8 I2 NJ8KH2E7S= J8Q2JF IO8 7I6I8G8CI> H7 IO8 72G8LO6I K6ME8 I87IHG2C= )8JJ2C87 M6K8 LO8C O8 F87QJHU8F IO8 6SS8M8F 7I6I8G8CI3 )8JJ2C87 7I6I8F> `+CF $ ECF8J7I22F O8 jD2C87k L67 7O6^HCM OH7 O86F 76=HCM IO6I O8 FHFCYI L6CI I2 O6K8 6 RHMOI LHIO IO8 ECH2C3a [)J3 5403\ )OH7 I87IHG2C= G6= F87QJHU8 )8JJ2C87Y ECF8J7I6CFHCM> UEI HI F287 C2I NEJN2JI I2 U86 _E2I8 2J 8K8C 6 N6J6NOJ678 2R LO6I D2C87 76HF3 ACF8J 6SS IO8 QHJQEG7I6CQ87> IO8 8KHF8CQ8 H7 HC7ERRHQH8CI I2 Q2CQSEF8 IO6I D2C87 G6F8 IO8 _E87IH2C8F 7I6I8G8CI I2 )8JJ2C87 LO8C )8JJ2C87 Q6G8 I2 NHQ^ EN OH7 S67I N6=QO8Q^3BHIOHC 4 L88^ 2R OH7 S6=2RR> )8JJ2C87 Q6SS8F D2C87 6CF 67^8F HR IO8J8 L67 6C= L2J^ R2J OHG3 D2C87 I2SF )8JJ2C87 IO8J8 L67 `C2IOHCM R2J IO8 IHG8 U8HCM3a [)J3 5413\ )8JJ2C87 G6F8 C2 REJWIO8J 6II8GNI I2 Q6SS D2C87 2J I2 2UI6HC L2J^ 6I IO8 .87N2CF8CI3 +SIO2EMO D2C87 I87IHRH8F IO6I O8 FHF C2I J8Q8HK8 6 Q6SS RJ2G )8JJ2C87 6RI8J O8 L67 S6HF 2RR> IOH7 I87IHG2C= H7 C2I QJ8FHUS8 6CF H7 C2I 6QQ8NI8F3 PHK8C IO8 CEGU8J 2R Q6SS7 D2C87 6CF OH7 2RRHQ8 J8Q8HK8 RJ2G 6NNSHQ6CI7 6CF R2JG8J 8GNS2=887 S22^HCM R2J L2J^> HI H7 NJ2U6US8 IO6I O8 7HGNS= F287 C2I J8Q6SS )8JJ2C87Y Q6SS3 <2J82K8J> IO8 .87N2CF8CI F287 C2I 788G I2 78JH2E7S= FH7WNEI8 )8JJ2C87Y QS6HG IO6I O8 FHF Q6SS D2C87 LHIOHC 4 L88^ 6RI8J O8 L67 S6HF2RR3 [%88 .3Y7 N27IO86JHCM -J3N3 593\)O8 .87N2CF8CI G6HCI6HC7 IO6I )8JJ2C87 L67 S6HF 2RR U8WQ6E78 HI L67 F2LC7HbHCM 6I IO8 P-<# X2U7HI8 HC IO8 7NJHCM> 6CF U8Q6E78 )8JJ2C87 O6F 6 CEGU8J 2R 6U78CQ87 RJ2G L2J^ IOJ2EMO2EI OH7 I8CEJ8 LHIO IO8 .87N2CF8CI3 %I2SS L67 67^8F 2C QJ277W8T6GHC6IH2C R2J IO8 J8672C )8JJ2C87 L67 S6HF 2RR3 *8 7I6I8F 6CF J8N86I8F IO6I IO8 2CS= J8672C R2J )8JJ2C87Y S6=2RR L67 IO8 .87N2CF8CIY7 C88F I2 F2LC7Hb8 6I IO8 IHG83 %I2SS S6I8J I87IHRH8F 2C FHJ8QI 8T6GHC6IH2C IO6I )8JJ2C87 L67 S6HF 2RR U8WQ6E78 2R OH7 L2J^ 6II8CF6CQ8 NJ2US8G73 )O8 P8C8J6S #2EC78S 6JME87 IO6I IOH7 7OHRIHCM 8TNS6C6IH2C 7O2L7 IO6I IO8 8TNS6C6IH2C H7 C2I QJ8FHUS83 %I2SSY7 R6HSEJ8 I2 G8CIH2C )8JJ2C87Y 6SS8M8F 6U78CQ87 LO8C O8 L67 RHJ7I 67^8F H7 IJ2EUSHCM> UEI HI H7 C2I 6S2C8 7ERRHQH8CI I2 RHCF %I2SS 2J OH7 8TNS6C6IH2C HCQJ8FHUS83 +QQ2JFHCM I2 IO8 .87N2CF8CI> HR IO8J8 O6F C2I U88C 6 C88F I2 F2LC7Hb8> IO8 L2J^8J7> HCQSEFHCM )8JJ2C87> L2ESF C2I O6K8 U88C S6HF 2RR3 )OE7> F2LC7HbHCM L67 IO8 RHJ7I 6CF 7ERRHQH8CI Q6E78 I2 S6=2RR L2J^8J73 *2L8K8J> IO8 _E87IH2C HC IOH7 Q678> 67 IO8 .87N2CF8CI 6CF %I2SS ^C8L> H7 LO= )8JJ2C87 L67 78S8QI8F R2JS6=2RR3 %I2SS L67 S877 IO6C Q6CFHF HC HC7H7IHCM 2C QJ277W8T6GHC6IH2C IO6I F2LC7HbHCM L67 IO8 2CS= J8672C R2J )8JJ2C87Y S6=2RR3BHIO J87N8QI I2 IO8 .87N2CF8CIY7 QS6HG 2R F2LC7HbHCM> %I2SS I87IHRH8F IO6I FEJHCM IO8 7NJHCM 2R 5;;0> IO8 CEGU8J 2R L2J^8J7 6I IO8 P-<# X2U7HI8 F8QJ8678F RJ2G 6U2EI 11 I2 6U2EI 0;3 BOHS8 IO878 CEGU8J7 G6= C2I U8 8T6QI> IO8 .87N2CF8CIY7 J8WQ2JF7 7O2L IO6I 6I IO8 8CF 2R +NJHS IO8J8 L8J8 6NNJ2THG6I8S= 0; L2J^8J7 6I IO8 P-<# X2U7HI83 &R IO878 0; L2J^8J7> 6NNJ2THWG6I8S= 45> HCQSEFHCM )8JJ2C87> L8J8 S6HF 2RR 6I IO8 8CF 2R +NJHS 2J IO8 U8MHCCHCM 2R <6=3 )O8 J8G6HCHCM L2J^8J7 8HIO8J L8J8 ^8NI 6I IO8 P-<# X2U7HI8 2J L8J8 IJ6C7R8JJ8F I2 2IO8J X2U7HI873)O8 6II8CF6CQ8 J8Q2JF7 2R IO8 P-<# L2J^8J7 LO2 L8J8 C2I S6HF 2RR HC +NJHS 7O2L7 IO8 R2SS2LHCM3 [.3 "TO3 553\ )O8J8 6J8 54 7EQO 8GNS2=887> 6CF IO8HJ 6II8CF6CQ8 J8Q2JF7 R2J IO8 N8JH2F <6JQO 4 I2 +NJHS 4] 7O2L IO6I IO8 8GNS2=887 LO2 L8J8 C2I S6HF 2RR L8J8 6U78CI R2J IO8 R2SS2LHCM CEGU8J 2R O2EJ7h5;'23'6G8*2EJ7 <H778F'23'6G8*J7 <H778F[4\<6J^ !8#6GNE75139[45\-2U d2JU6QO 4[5\*HN2SHI2 .6GHJ8b/;39[4/\)J2C *2C8=USE854 0;[/\BHSF8 d8J2E_E8b ][40\dHCQ8CI8 d6SS8X2 4?[0\dHF6S ,2b6 <6QO6QO ;[49\.6= <Q'8HS Z[9\.6GHJ2 <3 %6CIHSS6C ;[4?\.2U8JI2 &SFS6CF ;[?\.6R68S +SK6J8b Z[41\!8CCH7 D2OC72C 0439[1\V6US2 +JH7N8 <6QO6F2 ;[4]\D2JM8 nEJHI655 49[]\#2C7I6CQH2 +3 <6QO6F2 ;[4Z\$F8SR2C72 <8CF8b ][Z\D2JM8 DHG8C8b/5[5;\-JH6C '8KHS4;0[4;\PEHF2 )2JJHQ2 Z[54\.2S6CF2 )2JJHQ2 /5[44\#6JS27 )2JJHQ2 Z)O8 6II8CF6CQ8 J8Q2JF7 R2J )8JJ2C87 FEJHCM IOH7 76G8 N8JH2F 7O2L IO6I O8 GH778F /039 O2EJ7 2R L2J^3$$$3+'+,@%$%G:!3."6,$ LB#DBMD #$% BNDO!*#"3$1 G/HI( #$% >&63$% 43 (6HSEJ8 I2 *HJ8 %S6I8C> +7OU=> 6CF (JH8CF )2 87I6USH7O 6C ECS6LRES J8RE76S I2 OHJ8 HC KH2S6IH2C 2R %8QWIH2C ][6\[/\ 2R IO8 +QI> IO8 P8C8J6S #2EC78S GE7I NJ2K8 IO8 R2SS2LHCMh [4\ IO8 .87N2CF8CI L67 OHJHCM 2J O6F Q2CQJ8I8 NS6C7 I2 OHJ8 6I IO8 IHG8 2R IO8 6SS8M8F ECS6LRES Q2CFEQIg [5\ IO8 6NWNSHQ6CI7 O6F 8TN8JH8CQ8 2J IJ6HCHCM J8S8K6CI I2 IO8 6CC2ECQ8F J8_EHJ8G8CI7 2R IO8 N27HIH2C R2J OHJ8 2J IO8 J8_EHJ8G8CI7 L8J8   5;+NJHS 4] H7 QO278C 67 IO8 8CFHCM F6I8 U8Q6E78 IO8 IHG8 J8Q2JF7 HC 8KHF8CQ8 6NN86J I2 SH7I )8JJ2C87Y 6II8CF6CQ8 2CS= R2J IO8 N8JH2F EN I2 +NJHS 4]> 6CF IO8 NEJN278 2R SH7IHCM IO8 6II8CF6CQ8 J8Q2JF7 2R IO8 8GWNS2=887 LO2 L8J8 C2I S6HF 2RR H7 I2 8C6US8 IO8 G6^HCM 2R 6 Q2GN6JH72C I2 )8JJ2C873 )O8 Q2GNEI6IH2C7 HC IO8 I8TI 6J8 U678F 2C 6 0;WO2EJ L88^354)J2C *2C8=USE8 L67 S6HF 2RR 2C <6= 43 *8 L67 J8OHJ8F 6U2EI <6= 5/355D2JM8 nEJHI6 L67 OHJ8F 2C <6JQO 543 #"')".,$'" #&'%).A#)$&' #&3///6NNSH8F 67 6 NJ8I8TI R2J FH7QJHGHC6IH2Cg 6CF [/\ 6CIHECH2C 6CHWGE7 Q2CIJHUEI8F I2 IO8 F8QH7H2C C2I I2 OHJ8 IO8 6NNSHQ6CI73 &CQ8 IOH7 H7 87I6USH7O8F> IO8 UEJF8C 7OHRI7 I2 IO8 .87N2CF8CI I2 7O2L IO6I HI L2ESF C2I O6K8 OHJ8F IO8 6NNSHQ6CI7 8K8C HC IO8 6U78CQ8 2R IO8HJ ECH2C 6RRHSH6IH2C3 >8!> //4 ',.- Z> 45 [5;;;\3)O8 .87N2CF8CI 6FGHI7 IO6I HI L67 OHJHCM FJ=L6SS RJ6G8J7 6CF O6CM8J7 HC D6CE6J= 6CF (8UJE6J= 5;;03 $CF88F> IO8 C8L7WN6N8J 6FK8JIH78G8CI7 NS6Q8F U= IO8 .87N2CF8CI HC (8UJE6J= F8G2C7IJ6I8 IO6I HI O6F Q2CQJ8I8 NS6C7 I2 OHJ8 R2J IO878 N27HWIH2C73 <2J82K8J> IO8 .87N2CF8CI FHF OHJ8 CEG8J2E7 FJ=L6SS G8QO6CHQ7 LHIOHC /; F6=7 2R HI7 C8L7N6N8J 6FK8JIH78G8CI7>6I S867I RHK8 2R LO2G L8J8 OHJ8F I2 N8JR2JG IO8 76G8 L2J^ R2J LOHQO +7OU=> %S6I8C> 6CF (JH8CF L8J8 8TN8JH8CQ8F 6CF L8J8 Q6N6US8 2R N8JR2JGHCM3 )O8 .87N2CF8CI F287 C2I Q2CI8CF IO6I +7OU=> %S6I8C> 6CF (JH8CF L8J8 C2I _E6SHRH8F R2J IO8 N27HIH2C7 R2J LOHQO HI L67 OHJHCM HC D6CE6J=> (8UJE6J=> 6CF <6JQO3 $I Q2ESF O6JFS= F2 72 LHIO J87N8QI I2 (JH8CF U8Q6E78 HI QS6HG7 I2 O6K8 2RR8J8F (JH8CF 6 X2U HC (8UJE6J=3 +S72> IO8 .87N2CF8CI 7IHNES6I8F 6I IO8 O86JWHCM IO6I %S6I8C L67 _E6SHRH8F R2J IO8 N27HIH2C7 IO6I 6J8 HCK2SK8F HC IOH7 Q6783 <2J82K8J> +7OU=> %S6I8C> 6CF (JH8CF N2778778F 7HGHS6J _E6SHRHQ6IH2C7 R2J IO8 N27HIH2C 2R FJ=L6SS G8QO6CHQ> 6CF IO8 .87N2CF8CIY7 "+. S2M 7O2L7 HI7 C2I6IH2C7 F8G2C7IJ6IHCM IO6I +7OU= N2778778F 8_E6S 2J MJ86I8J FJ=L6SS 7^HSS7 67 (JH8CF 67 L8SS 67 2IO8J 6NNSHQ6CI7 IO6I IO8 .87N2CF8CI OHJ8F HC J8W7N2C78 I2 HI7 6FK8JIH78G8CI73 +7 C2I8F 6U2K8> D2C87 Q2CI8CF7 IO6I +7OU= L67 C2I `_E6SHWRH8Fa R2J IO8 N27HIH2C 2R FJ=L6SS G8QO6CHQ> C2I U8Q6E78 2R 6C= S6Q^ 2R G8QO6CHQ6S 7^HSS7> UEI U8Q6E78 2R O8J 6SS8M8F S6Q^ 2R 8CIOE7H67G> O8J 6SS8M8F R6HSEJ8 I2 78SS O8J78SR> LO8C 7O8 Q6SS8F I2 6NNS= R2J IO8 X2U3 )OH7 QS6HG H7 C2I QJ8FHUS8 6CF H7 J8X8QI8F3 (HJ7I> HI H7 C2I QJ8FHUS8 IO6I +7OU= FH7NS6=8F 6 S6Q^ 2R 8CIOE7HW67G LO8C 7O8 Q6SS8F 6U2EI IO8 X2U3 %8Q2CF> 8K8C HR 7O8 FHF> HI H7 C2I QJ8FHUS8 IO6I D2C87 N8J72C6SS= ^C8L 2R 2J L67 I2SF 2R O8J 6SS8M8F S6Q^ 2R 8CIOE7H67G3 )OHJF> IO8 6UHSHI= 2R 6C 6NNSHQ6CI I2 78SS OHG78SR 2J O8J78SR L67 C2I SH7I8F 67 6 _E6SHRHQ6IH2C R2J IO8 X2U C2J L67 HI SH7I8F HC 6C= 2R IO8 C2I87 G6F8 U= IO8 .87N2CF8CI N8JI6HCHCM I2 IO8 6NNSHQ6CI7> HCQSEFHCM +7OU=3 )OH7 6SS8M8F _E6SHR=HCM QO6J6QI8JH7IHQ> HCI8JN278F U= D2C87 6I IO8 O86JHCM HC IOH7 Q678> H7 E78F U= D2C87 67 6 NJ8I8TI R2J FH7QJHGHC6IH2C3 (2J 6SS 2R IO8 R2J8M2HCM J8672C7> +7OU= G8I IO8 2UX8QIHK8 QJHI8JH6 R2J IO8 N27HIH2C R2J LOHQO IO8 .87N2CF8CI L67 OHJHCM> 6CF 6QWQ2JFHCMS=> IO8 P8C8J6S #2EC78S G8I OH7 UEJF8C 2R NJ22R IO6I +7OU= L67 _E6SHRH8F3 >8!> 7ENJ6 6I 4/3)O8 .87N2CF8CI O6F Q2CQJ8I8 NS6C7 I2 OHJ8 LO8C %S6I8C> +7OU=> 6CF (JH8CF 72EMOI N27HIH2C7 HC D6CE6J= 6CF (8UJE6J=3 +7OU= 6CF (JH8CF 6NNSH8F R2J 6 N27HIH2C HC J87N2C78 I2 6 C8L7WN6N8J 6FK8JIH78G8CI U= IO8 .87N2CF8CI> 6CF IO8 .87N2CF8CI F287 C2I G6HCI6HC IO6I IOH7 8S8G8CI O67 C2I U88C G8I3 BHIO J87N8QI I2 %S6I8C> IO8 .87N2CF8CI FHF C2I O6K8 Q2CQJ8I8 NS6C7 I2 OHJ8 6I IO8 N6JIHQES6J X2U7HI87 %S6I8C KH7HI8F3 *2L8K8J> IO8 .8W7N2CF8CI FHF O6K8 Q2CQJ8I8 NS6C7 I2 OHJ8 6I 2IO8J X2U7HI87> KHb3> '6IH2C6S -E7HC877 V6J^3 +7 C2I8F> IO8 -26JF O67 F87QJHU8F IOH7 8S8G8CI 67 Q2CQJ8I8 NS6C7 I2 OHJ8> 6CF O67 C2I REJIO8J SHGHI8F IO8 8S8G8CI> 7EQO 67 Q2CQJ8I8 NS6C7 I2 OHJ8 6I 6 N6JIHQES6J X2UW7HI83 $F3 6I 453 )O8 .87N2CF8CI ^C8L IO6I +7OU=> %S6I8C> 6CF (JH8CF L8J8 6RRHSH6I8F LHIO IO8 ACH2C3 )O8 .87N2CF8CI F287 C2I FH7NEI8 7EQO ^C2LS8FM8 LHIO J87N8QI I2 +7OU= 6CF (JH8CF3 %S6I8C 6NWN86J8F 6I IL2 X2U7HI87 6CF> L86JHCM ECH2C QS2IOHCM> 7N2^8 I2 IO8 .87N2CF8CIY7 R2J8G8C 6I IO278 7HI873 )O8 R2J8G8C 76L %S6I8CY7 ECH2C QS2IOHCM 6CF ^C8L RJ2G IO8 QS2IOHCM IO6I %S6I8C L67 6RRHSH6I8F LHIO> 2J 6I S867I 7ENN2JI8F> IO8 ACH2C3 +QQ2JFHCMS=> IO8 .87N2CF8CI ^C8L IO6I +7OU=> %S6I8C> 6CF (JH8CF L8J8 6RWRHSH6I8F LHIO IO8 ACH2C3+QQ2JFHCMS=> IO8 .87N2CF8CI O6F Q2CQJ8I8 NS6C7 I2 OHJ8 FEJWHCM IO8 J8S8K6CI IHG8 N8JH2Fg +7OU=> %S6I8C> 6CF (JH8CF L8J8 _E6SHRH8F R2J IO8 N27HIH2C7 R2J LOHQO IO8 .87N2CF8CI L67 OHJHCMg IO8 .87N2CF8CI L67 788^HCM 6CF OHJHCM 6NNSHQ6CI7 LHIO 7^HSS7 7HGHS6J I2 +7OU=> %S6I8C> 6CF (JH8CFg 6CF IO8 .87N2CF8CI ^C8L IO6I +7OU=> %S6I8C> 6CF (JH8CF L8J8 6RRHSH6I8F LHIO IO8 ACH2C3 #:@#**( G/HI(+7OU= L67 6C 6NNSHQ6CI R2J 8GNS2=G8CI> 6CF IO8 .87N2CF8CI F287 C2I Q2CI8CF 2IO8JLH783 -= Q6SSHCM IO8 .87N2CF8CI HC J8W7N2C78 I2 HI7 C8L7N6N8J 6FK8JIH78G8CI> 6CF MHKHCM O8J 6UHSHIH87 6CF L2J^ 8TN8JH8CQ8 I2 +SG2CF> 7O8 FHF 67 GEQO 67 6C= 2IO8J 6NNSHQ6CI LO2 6NNSH8F R2J L2J^3 %O8 L67 C2I MHK8C IO8 2NN2JWIECHI= R2J 6 N8J72C6S HCI8JKH8L 6CF I2 Q2GNS8I8 IO8 6NNSHQ6IH2C NJ2Q877 U8Q6E78 D2C87 F8QHF8F 6M6HC7I OHJHCM O8J3D2C87 6CF IO8 .87N2CF8CI QS6HG IO6I IO8 2CS= J8672C O8 F8WQHF8F 6M6HC7I OHJHCM +7OU= L67 U8Q6E78 2R O8J R6HSEJ8 I2 78SS O8J78SR LO8C7O8 I8S8NO2C8F IO8 .87N2CF8CIY7 2RRHQ873 )OH7 QS6HG H7 C2I QJ8FHUS8 6CF H7 J8X8QI8F3 <2J82K8J> IO8 HCQJ8FHUHSHI= 2R D2C87Y QS6HG H7 8T6Q8JU6I8F U= IO8 QHJQEG7I6CQ873 )O8 .8W7N2CF8CI L67 788^HCM FJ=L6SS G8QO6CHQ73 $I L67 C2I 788^HCM 76S87N8J72C7 2J 7N2^87N8J72C73 $I H7 C2I QJ8FHUS8 IO6I HC OHJHCM FJ=L6SS G8QO6CHQ7 IO8 .87N2CF8CI L2ESF Q2C7HF8J 6C 6NNSHWQ6CIY7 6UHSHI= I2 `78SSa O8J78SR 67 IO8 G27I HGN2JI6CI R6QI2J> S8I 6S2C8 IO8 F8I8JGHC6IHK8 R6QI2J> HC F8QHFHCM LO8IO8J I2 OHJ8 IO8 6NNSHQ6CI3 @8I> IO6I H7 LO6ID2C87 QS6HG73 D2C87 QS6HG7 IO6I IO8 2CS= J8672C O8 FHF C2I OHJ8 +7OU= L67 U8Q6E78 2R O8J 6SS8M8F R6HSEJ8 I2 78SS O8J78SR3 +7OU= N2778778F 6SS IO8 C8Q8776J= 7^HSS7 6CF I22S7 I2 U8 OHJ8F R2J IO8 N27HIH2C7 IO8 .87N2CF8CI L67 788^WHCM I2 RHSS3 )O878 6J8 7^HSS8F N27HIH2C7> UEI IO8 7^HSS C8Q8776J= I2 F2 IO8 X2U L67 6 NO=7HQ6S 2J QJ6RI 7^HSS> C2I IO8 K8JU6S 7^HSS 2R 78SSHCM 2C878SR> HR HCF88F IO6I H7 6 7^HSS R2J IOH7 N27HIH2C3 )O8 .87N2CF8CI HGN278F C2 78SRWNJ2G2IH2C _E6SHRHQ6IH2C7 2J J8_EHJ8G8CI7 LO8C HI 6FK8JIH78F R2J IO8 N27HIH2C7> 6CF HI7 Q2JN2WJ6I8 F2QEG8CI7 Q2CI6HC C2 J8R8J8CQ8 I2 6C= 7EQO _E6SHRHQ6IH2C7 R2J IO8 N27HIH2C 2R FJ=L6SS G8QO6CHQ3 <2J82K8J> IO8J8 H7 C2 J8R8J8CQ8 HC IO8 .87N2CF8CIY7 J8Q2JF7 IO6I HI HGN278F 2J 8K8C Q2C7HF8J8F IO8 J8_EHJ8G8CI 2R 78SSHCM 2C878SR 2C 6C= 2R IO8 6NNSHQ6CI7> HCQSEFHCM +7OU=3 +7OU= N2778778F 6SS 2R IO8 2UX8QWIHK8 _E6SHRHQ6IH2C7 I2 U8 OHJ8F U= IO8 .87N2CF8CI3 D2C87Y 6778JWIH2C 6CF E78 2R OH7 6SS8M8F> 7EUX8QIHK8 HGNJ877H2C 2R +7OU=Y7 78SRWNJ2G2IH2C 67 IO8 J8672C 6CF IO8 2CS= J8672C R2J OH7 J8RE76S I2 OHJ8 +7OU= H7 6 NJ8I8TI3 +C 8GNS2=8JY7 7I6I8F J8672C7 R2J 6C 6FK8J78 8GNS2=G8CI 6QWIH2C 6M6HC7I 6C 8GNS2=885/Q6C U8 Q2C7HF8J8F 67 N6JI 2R IO8   5/%S6I8C> +7OU=> 6CF (JH8CF L8J8 6NNSHQ6CI7 R2J 8GNS2=G8CI LHIO IO8 .87N2CF8CI> 6CF 6QQ2JFHCMS=> L8J8 `8GNS2=887a 8CIHIS8F I2 NJ2I8QWIH2C ECF8J IO8 +QI3 +H3*P/ ',%Q3 R: S?7E> /4/ A3%3 411 [4Z04\3 <2J82K8J> 677EGHCM IO8 .87N2CF8CIY7 R6QIE6S Q2CI8CIH2C H7 Q2JJ8QI IO6I IO8= L8J8 ECH2C 2JM6CHb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g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g IO8 .87N2CF8CI L67 6QIHK8S= 788^HCM 6CF OHJHCM 6NNSHQ6CI7 LHIO 7HGHS6J _E6SHRHQ6IH2C7 67 +7OU= N2778778Fg 6CF IO8 .87N2CF8CI L67 EC6US8 I2 6JIHQES6I8 6 QJ8FHUS8 2J C2CNJ8WI8TIE6S J8672C R2J HI7 J8RE76S I2 OHJ8 +7OU=3 +QQ2JFHCMS=> IO8 .87N2CF8CI FHF C2I 87I6USH7O IO6I HI L2ESF C2I O6K8 OHJ8F +7OU= HC IO8 6U78CQ8 2R O8J ECH2C 6RRHSH6IH2C3 )O8 .87N2CF8CI KH2S6I8F %8QIH2C ][6\[4\ 6CF [/\ 2R IO8 +QI LO8C HI J8RE78F I2 OHJ8 *6SS= +7OU=3I: 8%J#&% !*#"3$)O8 P8C8J6S #2EC78S Q2CI8CF7 IO6I IO8 .87N2CF8CI F8KH6I8F RJ2G HI7 C2JG6S NJ6QIHQ8 LO8C .2FJHME8b 6CF )JEHII R6HS8F I2 Q2CI6QI D2C87 Q2CQ8JCHCM %S6I8CY7 7I6I8F HCI8J87I HC 6 N27HIH2C 6CF 2IO8JLH78 R6HS8F I2 NEI %S6I8C HC Q2CI6QI LHIO D2C873 .8S=WHCM 2C =H3$3( =,$/"&-."6,$1 4$.3> /00 ',.- 5/][5;;9\> IO8 P8C8J6S #2EC78S G6HCI6HC7 IO6I IO8 .87N2CF8CIY7 F8KH6IH2C RJ2G HI7 C2JG6S NJ6QIHQ8 HC NJ2Q877HCM %S6I8CY7 8TNJ8778F HCI8JW87I HC 6 X2U H7 8KHF8CQ8 2R IO8 .87N2CF8CIY7 ECS6LRES G2IHK6WIH2C3$C =H3$3( =,$/"&-."6,$1 4$.3> 7ENJ6> IO8 .87N2CF8CIY7 7I6CWF6JF NJ6QIHQ8 L67 I2 NS6Q8 6NNSHQ6IH2C7 R2J X2U7 HC IO8 7EN8JHCWI8CF8CIY7 U2T LO8C IO8 .87N2CF8CI L67 OHJHCM> 6CF I2 RHS8 6NWNSHQ6IH2C7 6L6= LO8C HI L67 C2I OHJHCM3 )O8 J8Q8NIH2CH7I RHS8F IO8 7EUX8QI 6NNSHQ6IH2C7 6L6= F87NHI8 IO8 R6QI IO6I IO8 .87N2CWF8CI L67 OHJHCM3 BO8C 67^8F LO=> 7O8 J8NSH8F IO6I 7O8 FHF 72 U8Q6E78 IO8 6NNSHQ6CI7 L8J8 ECH2C G8GU8J7 6CF IO8= L8J8 C2I J86SS= S22^HCM R2J X2U73 )O8 -26JF O8SF IO6I IOH7 J87N2C78 F8GW2C7IJ6I8F 6CIHECH2C 6CHGE73 =H3$3( =,$/"&-."6,$1 4$.3 H7 C2I Q2CIJ2SSHCM U8Q6E78 IO8J8 H7 C2 FHJ8QI 8KHF8CQ8 2R 6CIHECH2C 6CHGE7 HC IO8 NJ878CI Q678> 6CF IO8 HCFHJ8QI 8KHF8CQ8> U8HCM IO8 F8KH6IH2C RJ2G IO8 .87N2CF8CIY7 7I6CF6JF NJ6QIHQ8> H7 6GUHMEW2E7 6CF H7> 6S2C8> HC7ERRHQH8CI I2 87I6USH7O 6CIHECH2C 6CHGE73)O8 6GUHMEHI= 2R .2FJHME8bY 6CF )JEHIIY7 6QIH2C HC R6HSHCM I2 Q6SS D2C87 2J NEI %S6I8C HC Q2CI6QI LHIO D2C87 H7 8T6Q8JU6I8F U= IO8 R6QI IO6I IO8 .87N2CF8CI L67 C2I OHJHCM R2J IO8 IL2 X2U7HI87 6I LOHQO %S6I8C 6NN86J8F3 +SIO2EMO IO8 .87N2CF8CI L67 OHJHCM 6I 6C2IO8J X2U7HI8> IO8 '6IH2C6S -E7HC877 V6J^> IO8J8 H7 C2 8KHWF8CQ8 IO6I R2J8G8C 2C 2IO8J X2U7HI87 O6F IO8 6EIO2JHI= I2 HCI8JWKH8L 6NNSHQ6CI7 R2J IO6I X2U7HI8 2J I2 J8R8J 6NNSHQ6CI7 LO8C IO8HJ 2LC X2U7HI8 L67 C2I OHJHCM3 &R Q2EJ78> B67HS8L7^H L67 J8R8JJ8F I2 D2C87 U= 6C2IO8J R2J8G6C FEJHCM IOH7 76G8 M8C8J6S IHG8 N8JH2F LO8C O8 6NN86J8F 6I 6 X2U7HI8> UEI B67HS8L7^H 6NN86J8F 6I 6 X2U7HI8 R2J LOHQO IO8 .87N2CF8CI L67 OHJHCM> '6IH2C6S -E7HC877 V6J^3!87NHI8 O6KHCM U88C I2SF IO6I D2C87 G6F8 IO8 OHJHCM F8QHW7H2C7> %S6I8C C8K8J Q6SS8F D2C87 I2 6NNS= R2J 6 X2U3 +QQ2JFHCMS=> %S6I8C R6HS8F I2 R2SS2L IOJ2EMO 2C 6NNS=HCM R2J 6 X2U> 6CF IO8J8WR2J8> C8K8J U8Q6G8 6C 6NNSHQ6CI R2J 6 X2U LHIO IO8 .87N2CF8CI3 %S6I8C 6NN86J8F 6I IL2 X2U7HI87> UEI O8 L67 I2SF 6I IO8 RHJ7I X2UW7HI8 IO6I D2C87 FHF IO8 OHJHCM3 )OE7> %S6I8C ^C8L U8R2J8 6C= 7EU7I6CIHK8 Q2CK8J76IH2C LHIO .2FJHME8b 2J )JEHII IO6I D2C87 G6F8 IO8 OHJHCM F8QH7H2C73 %S6I8C G6= O6K8 677EG8F IO6I IO8 .87N2CF8CI L67 C2I OHJHCM 6I 6C= X2U7HI87 6RI8J O8 7N2^8 LHIO .2FJHME8b6CF )JEHII> UEI O8 L67 C2I I2SF IOH7 FHJ8QIS=3 %S6I8C 8S8QI8F I2 C2I Q2CI6QI D2C87 6RI8J .2FJHME8b I2SF OHG IO6I D2C87 L67 IO8 N8J72C LO2 FHF IO8 OHJHCM3 %S6I8C Q2ESF 867HS= O6K8 Q2CI6QI8F D2C87 HC 7NHI8 2R .2FJHME8bY R6HSEJ8 I2 K2SECI88J D2C87Y I8S8NO2C8CEGU8J3 +RI8J 6SS> %S6I8C ^C8L IO6I IO8 .8W7N2CF8CI L67 IO8 8GNS2=8J3 .2FJHME8b M6K8 6QQEJ6I8 6FKHQ8 I2 %S6I8C IO6I D2C87 FHF IO8 OHJHCM3 $R %S6I8C 72EMOI 8GNS2=G8CI 6I 2IO8J X2U7HI87 2R IO8 .87N2CF8CI> O8 7O2ESF O6K8 O88F8F .2FJHWME8bY 6FKHQ8 6CF Q2CI6QI8FD2C873 *8 FHF C2I3 +QQ2JFHCMS=> %S6I8C L67 C2I 6C 6NNSHQ6CI3 '8K8JIO8S877> 6CF 6QQ8NIHCM IO8 P8C8J6S #2EC78SY7 6JMEG8CI IO6I %S6I8C L67 6C 6NNSHQ6CI U8Q6E78 O8 L67 C2I 2USHM6I8F I2 F2 6 REIHS8 6QI U= Q2CI6QIHCM D2C87 6RI8J .2FJHME8bY 6CF )JEHIIY7 Q2GG8CI7 IO6I IO8 .87N2CF8CI L67 C2I OHJHCM [788 !H,&"J#( !-I-&I#$ ?6$3/1 4$.3> 5]? ',.- /5/> /5? [4Z]1\> 8CRF3 ]?5 (35F /;Z [/F #HJ3 4Z]]\\> IO8 .87N2CF8CI O67 87I6USH7O8F IO6I HI L2ESF C2I O6K8 OHJ8F %S6I8C 8K8C HC IO8 6U78CQ8 2R OH7 ECH2C 6RRHSH6IH2C3 )O8 8KHF8CQ8 F8G2C7IJ6I87 IO6I IO8 .87N2CF8CI L67 C2I OHJHCM 6I IO8 +U8JF88C 2J +UHCMF2C X2U7HI87 LO8C %S6I8C 6NN86J8F 6I IO278 7HI873 .2FJHME8bY 6CF )JEHIIY7 Q2GG8CI7 IO6I IO8 .87N2CF8CI L67 C2I OHJHCM L8J8 C2I 7O2LC I2 U8 R6S78> 2J HCI8CIH2C6SS= GH7S86FHCM> 2J 2IO8JLH78 6CHG6I8F U= 6CIHECH2C 78CIHG8CI73 .2FJHME8b 6CF )JEHII Q2ESF Q8JI6HCS= O6K8 U88C G2J8 O8SNRES I2 %S6I8C> UEI IO8 8KHF8CQ8 F287 C2I J8672C6US= S86F I2 IO8 Q2CQSE7H2C IO6I IOH7 S6Q^ 2R 6RRHJG6IHK8 677H7I6CQ8 L67 G2IHK6I8F U= 6CIHECH2C 6CHGE73 )O8 .87N2CF8CI O67 87I6UWSH7O8F IO6I HI L2ESF C2I O6K8 OHJ8F %S6I8C [2J I2 E78 IO8 6SS8M8F FH7QJHGHC6I2J= 6QIH2C 6JME8F U= IO8 P8C8J6S #2EC78S> IO8 .8W7N2CF8CI O67 87I6USH7O8F IO6I HI L2ESF C2I O6K8 2RR8J8F G2J8 6RRHJG6IHK8 O8SN I2 %S6I8C HC J87N2C78 I2 %S6I8CY7 HC_EHJH87 Q2CWQ8JCHCM 6 X2U\ 8K8C HC IO8 6U78CQ8 2R %S6I8CY7 ECH2C 6RRHSH6IH2C3 +QQ2JFHCMS=> IO8 .87N2CF8CI FHF C2I KH2S6I8 %8QIH2C ][6\[4\ 6CF [/\ HC HI7 6QIH2C7 HCK2SKHCM %S6I8C> 6CF IOH7 QO6JM8 7O2ESF U8 FH7GH778F3.: 7,( >&63$% ;&:$C D2C87Y I8S8NO2C8 Q2CK8J76IH2C LHIO (JH8CF> D2C87 67^8F (JH8CF HR OH7 NJ8KH2E7 8GNS2=8J L67 6 ECH2C Q2GN6C=3 D2C87Y S2M 6S72 F8G2C7IJ6I87 OH7 HCI8J87I HC 6NNSHQ6CI7Y ECH2C 6RRHSH6W #"')".,$'" #&'%).A#)$&' #&3//9IH2C73 +RI8J D2C87Y Q2CK8J76IH2C LHIO (JH8CF> O8 FHF C2I I6S^ I2 (JH8CF 6M6HC> 6CF FHF C2I OHJ8 OHG3 D2C87 FHF C2I 8TNS6HC I2 (JH8CF LO= O8 L67 HCI8J87I8F HC (JH8CFY7 ECH2C 6RRHSH6IH2C> 6CF O8 FHF C2I QJ8FHUS= 8TNS6HC 6I IO8 O86JHCM LO= O8 2J IO8 .8W7N2CF8CI L67 HCI8J87I8F HC 6C= 6NNSHQ6CIY7 ECH2C 6RRHSH6IH2C3BO8IO8J 6 X2U 6NNSHQ6CI H7 6 G8GU8J 2R 6 ECH2C 2J O67 NJ8KHW2E7S= L2J^8F R2J ECH2C Q2GN6CH87 H7 C2I J8S8K6CI I2 IO8 6NNSHWQ6CIY7 6UHSHI=> NJ2FEQIHKHI=> 2J J8SH6UHSHI= 67 6C 8GNS2=883 +C 8GNS2=8J G6= C2I Q2C7HF8J 6C 6NNSHQ6CIY7 ECH2C 6RRHSH6IH2C HC F8QHFHCM LO8IO8J I2 OHJ8 IO8 6NNSHQ6CI3 %88=#/3( 8*3."&6.1 4$.3> /4/ ',.- 110 [4ZZ0\3 D2C87Y EC8TNS6HC8F HCI8JJ2M6IH2C 2R (JH8CF J8M6JFHCM OH7 ECH2C 6RRHSH6IH2C 7EMM87I7 IO6I (JH8CFY7 ECH2C 6RRHSH6IH2C L67> 6I S867I> 6 R6QI2J HC D2C87Y F8QH7H2C I2 C2I 2RR8J (JH8CF 6 X2U3 $CF88F> C2 2IO8J NEJN278 Q2G87 HGG8FH6I8S= I2 GHCF3 <2J82K8J> D2C87Y HCI8JJ2M6IH2C 2R (JH8CF Q2C7IHIEI8F 6 KH2S6WIH2C 2R %8QIH2C ][6\[4\> 788 HCRJ6> LOHQO> HC IEJC> 7ENN2JI7 6 RHCFHCM 2R 6CIHECH2C 6CHGE73 T&3(/",$ E#53&(> /51 ',.- 0// [4ZZZ\3 )OH7 HCR8J8CQ8 H7 G2J8 Q2GN8SSHCM O8J8HC U8Q6E78 IO8 ECF8JS=HCM ][6\[4\ KH2S6IH2C HCK2SK87 6C HC_EHJ= HCI2 IO8 ECH2C 6RRHSH6IH2C 2R IO8 6NNSHQ6CI ECF8J Q2C7HF8J6IH2C3)O8 .87N2CF8CI F8CH87 IO6I D2C87 67^8F (JH8CF 6U2EI IO8 ECWH2C 6RRHSH6IH2C 2R OH7 NJ8KH2E7 8GNS2=8J> 6CF HI QS6HG7 I2 O6K8 2RR8J8F (JH8CF6 X2U> LOHQO (JH8CF 6SS8M8FS= J8RE78F3 *2L8K8J> HC Q2C7HF8J6IH2C 2R IO8 F8G86C2J 2R IO8 LHIC87787> D2C87Y J8WQ2JFHCM 2R K6JH2E7 6NNSHQ6CI7Y ECH2C 6RRHSH6IH2C7> (JH8CFY7 ECW8GNS2=8F 7I6IE7 6CF OH7 7I6IE7 67 6 ECH2C G8GU8J LO2 L67 HCK2SK8F HC IO8 ACH2CY7 2JM6CHbHCM 8RR2JI> 6CF 6SS 2R IO8 7EJWJ2ECFHCM QHJQEG7I6CQ87> IO8 .87N2CF8CIY7 R6QIE6S Q2CI8CIH2C7 O6K8 U88C 6CF 6J8 J8X8QI8F3 +QQ2JFHCMS=> IO8 .87N2CF8CI O67 C2I 87I6USH7O8F IO6I HI L2ESF O6K8 OHJ8F (JH8CF 8K8C HC IO8 6UW78CQ8 2R OH7 ECH2C 6RRHSH6IH2C3 $CF88F> XE7I IO8 2NN27HI8 O67 U88C 87I6USH7O8F3 )O8 .87N2CF8CI QS6HG7 I2 O6K8 2RR8J8F 6 X2U I2 (JH8CF> LOHQO HI FHF C2I F2> 6CF HI O67 2RR8J8F C2 2IO8J QJ8FHUS8 8TNS6C6IH2C R2J HI7 R6HSEJ8 I2 OHJ8 (JH8CF3)O8 .87N2CF8CI FHF C2I 2RR8J (JH8CF 6 X2U 6CF HI7 R6HSEJ8 I2 F2 72 L67 U678F> 6I S867I HC N6JI> 2C HI7 N8JQ8NIH2C 2R (JH8CFY7 ECH2C 7I6IE73 )OH7 6QIH2C H7 ECS6LRES ECF8J %8QIH2C ][6\[4\ 6CF [/\ 2R IO8 +QI353 $CI8JJ2M6IH2C 2R (JH8CF$CI8JJ2M6IH2C 2R 8GNS2=887 H7 C2I ECS6LRES N8J 783 )O8 I87I R2J F8I8JGHCHCM LO8IO8J 6C ECS6LRES HCI8JJ2M6IH2C O67 2QQEJJ8F H7 LO8IO8J> ECF8J 6SS IO8 QHJQEG7I6CQ87> IO8 6SS8M8F HCI8JJ2M6WIH2C J8672C6US= I8CF7 I2 J87IJ6HC> Q28JQ8> 2J HCI8JR8J8 LHIO 8GWNS2=887 HC IO8 8T8JQH78 2R JHMOI7 ME6J6CI88F U= IO8 +QI3 7,//0<,&3 @,-/3> 5?Z ',.- 441? [4Z]0\> 6RRF3 7EU C2G3 @,"3* 8<P*,(33/ ?,.#* MM R: S?7E> 1?; (35F 4;;? [ZIO #HJ3 4Z]9\3 $C G6^HCM IOH7 F8I8JGHC6IH2C> 6SS 2R IO8 7EJJ2ECFHCM QHJQEG7I6CQ87 GE7I U8 Q2C7HF8J8F3 "HIO8J IO8 L2JF7 IO8G78SK87 2J IO8 Q2CI8TI HC LOHQO IO8= 6J8 E78F GE7I 7EMM87I 6C 8S8G8CI 2R Q28JQH2C 2J HCI8JR8J8CQ83 $F3 .8S8K6CI QHJQEG7I6CQ87 HCQSEF8 [4\ IO8 U6Q^WMJ2ECFg [5\ IO8 C6IEJ8 2R IO8 HCR2JG6IH2C 72EMOIg [/\ IO8 HF8CWIHI= 2R IO8 _E87IH2C8Jg [0\ IO8 NS6Q8 6CF G8IO2F 2R IO8 HCI8JJ2M6WIH2Cg 6CF [9\ IO8 IJEIORESC877 2R IO8 J8NS=3 E,-&$3 R: S?7E> //5 (35F 01> 0] [5F #HJ3 4Z?0\3 +FFHIH2C6S R6QI2J7 HCQSEF8 LO8IO8J IO8 8GNS2=88 L67 MHK8C 677EJ6CQ87 IO6I IO8J8 L2ESF U8 C2 J8WNJH76S7> LO8IO8J 6 K6SHF NEJN278 R2J IO8 _E87IH2C[7\ L67 Q2GWGECHQ6I8F I2 IO8 8GNS2=88> 6CF LO8IO8J IO8 8GNS2=88 H7 6C 2N8C ECH2C 6FO8J8CI3 +3&V,&<#$.3 >&6."6,$ =,&P3> //9 ',.- 4441 [5;;4\g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bHCM 8RR2JI7 6I IO8 .87N2CF8CI U= (JH8CFY7 ECH2C3 '2 677EJ6CQ87 2J K6SHF NEJN278 L67 Q2GGECHQ6I8F I2 (JH8CF3 &C U6S6CQ8 6CF Q2C7HF8JHCM 6SS IO8 QHJQEG7I6CQ87> D2C87Y HCI8JJ2M6WIH2C 2R (JH8CFL67 Q28JQHK8 6CF KH2S6I8F %8QIH2C ][6\[4\ 2R IO8 +QI3E:!3."6,$ LB#DBMD #$% BNDO;,H$$( K3&&,$3/43 )OJ86I8CHCM 7I6I8G8CI7 U= f6JS )2U2SS%8QIH2C ][6\[4\ 2R IO8 +QI NJ2KHF87 IO6I HI 7O6SS U8 6C ECR6HJ S6U2J NJ6QIHQ8 R2J 6C 8GNS2=8J `I2 HCI8JR8J8 LHIO> J87IJ6HC> 2J Q28JQ8 8GNS2=887 HC IO8 8T8JQH78 2R IO8 JHMOI7 ME6J6CI88F HC 78QIH2C 1a 2R IO8 +QI3 %8QIH2C 1 ME6J6CI887 I2 8GNS2=887 IO8 JHMOI I2 R2JG> X2HC> 2J 677H7I S6U2J 2JM6CHb6IH2C73 + KH2S6IH2C 2R %8QIH2C ][6\[4\ F287 C2I F8N8CF 2C IO8 8GNS2=8JY7 G2IHK6IH2C 2J 2C IO8 7EUX8QIHK8 J86QIH2C 2R IO8 8GNS2=887 2J 2C LO8IO8J IO8 Q28JQH2C 7EQQ88F8F 2J R6HS8F3 !-$$(/6%3 @,<3 =#&3 +&,0W3."1 4$.3> /;] ',.- /0? RC3 4 [4ZZ5\3$C 86JS= <6JQO> f6JS )2U2SS I2SF )8JJ2C87 6CF IO8 L2J^8J7 LHIO )8JJ2C87 IO6I RHK8 2R IO8HJ Q2L2J^8J7 LO2 O6F J8Q8CIS= S8RI IO8 P-<# X2U7HI8 L2ESF U8 NEI 2C 6 SH7I 6CF L2ESF C8K8J 6M6HC L2J^ R2J IO8 .87N2CF8CI U8Q6E78 IO278 L2J^8J7 O6F M2C8 I2 L2J^ R2J 6 ECH2C Q2CIJ6QI2J3 )O878 IOJ86I7> IO6I F8N6JI8F L2J^W8J7 LO2 S86K8 I2 L2J^ LHIO 6 ECH2C LHSS U8 NEI2C 6 SH7I 6CF LHSS C8K8J 6M6HC L2J^ R2J IO8 .87N2CF8CI 6J8> HCFHKHFE6SS= 6CF I2WM8IO8J> Q28JQHK8 6CF IOJ86I8C L2J^8J7 R2J 8T8JQH7HCM IO8HJ JHMOI7 ECF8J %8QIH2C 1 2R IO8 +QI3 )O8 .87N2CF8CI 6JME87 IO6I )2U2SSY7 6SS8M8F IOJ86I [67 L8SS 67 IO8 HCI8JJ2M6IH2C7QO6JM8F 67 ][6\[4\ KH2S6IH2C7\> 8K8C HR HI 2QQEJJ8F> L67 C2I 7EQQ877RES HC 6QIE6SS= Q28JQHCM )8JJ2C87 6CF IO8 2IO8J 8GNS2=887 I2 J8RJ6HC RJ2G 6C= 6QIHKHIH873 &R Q2EJ78> 2C8 2R IO8 HC7HFH2E7 QO6J6QI8JH7IHQ7 2R 7EQO KH2S6IH2C7 H7 IO8 FHRRHQESI= HC 6QQEJ6I8S= G867EJHCM IO8HJ 8RR8QI73 '8K8JIO8S877> LO8IO8J IO8 IOJ86I7 2J HCI8JJ2M6IH2C7 7EQQ88F8F 2J R6HS8F H7 C2I 6C 8S8G8CI 2R IO8 KH2S6IH2C3 !-$$(/6%3 @,<3 =#&3 +&,W3."1 4$.3> 7ENJ63+QQ2JFHCMS=> R2J 6SS IO8 R2J8M2HCM J8672C7> IO8 IOJ86I7 G6F8 U= f6JS )2U2SS I2 )8JJ2C87 6CF 2IO8J L2J^8J7 KH2S6I8 %8QIH2C ][6\[4\ 2R IO8 +QI353 $CI8JJ2M6IH2C7 U= .2FJHME8b 6CF %I2SS&C 2J 6U2EI +NJHS 55> )8JJ2C87 L2J8 6 ECH2C 7OHJI I2 L2J^ 6I IO8 P-<# X2U7HI83 .2FJHME8b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bY 6CF %I2SSY7 _E87IH2C73 7,//<,&3 @,-/3> 7ENJ63 *2L8K8J> )8JJ2C87 O6F L2JC ECH2C QS2IOHCM G6C= IHG87 HC IO8 N67I 6CF O6F C8K8J U8WR2J8 U88C 67^8F U= 6 7EN8JKH72J 6U2EI IO8 QS2IOHCM 2J OH7 ECH2C 6RRHSH6IH2C3 <2J82K8J> IO8 NJ878CI HCI8JJ2M6IH2C7 L8J8 Q2CFEQI8F FEJHCM IO8 ACH2CY7 2JM6CHbHCM Q6GN6HMC 6CF L8J8 6QQ2GN6CH8F U= FH76NNJ2KHCMMS6CQ87 RJ2G IO8 R2J8G8C3 +CF> C2 677EJ6CQ87 6M6HC7I J8NJH76S7 L8J8 MHK8C C2J L67 6 S6LRES NEJN278 R2J IO8 HCI8JJ2M6IH2C 2RR8J8F3 &C U6S6CQ8> 6CF Q2C7HF8JHCM 6SS IO8 QHJWQEG7I6CQ87> IO8 HCI8JJ2M6IH2C7 J8672C6US= I8CF8F I2 J87IJ6HC> Q28JQ8> 6CF HCI8JR8J8 LHIO JHMOI7 ME6J6CI88F U= IO8 +QI3 +QQ2JFWHCMS=> .2FJHME8b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g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bY 6CF %I2SSY7 HCI8JJ2M6IH2C 2R )8JJ2C87 6U2EI IO8 ECH2C 7=GU2S73 +CIHECH2C 6CHGE7 H7 7O2LC U= )2U2SSY7 7I6I8G8CI I2 )8JJ2C87 IO6I RHK8 R2JG8J L2J^8J7> LO2 O8 U8SH8K8F O6F S8RI IO8 .87N2CF8CI I2 L2J^ R2J 6 ECH2C Q2GN6C=> L2ESF U8 NEI 2C 6 SH7I 6CF C8K8J U8 6SS2L8F I2 L2J^ R2J IO8 .87N2CF8CI 6M6HC3 +CIHECH2C 6CHGE7 H7 6S72 F8G2C7IJ6I8F U= IO8 .87N2CF8CIY7 ][6\[4\ KH2S6IH2C73 T&3(/",$ E#53&(> 7ENJ63)O8 .87N2CF8CI Q2CI8CF7 IO6I HI L2ESF O6K8 FH7QO6JM8F )8JWJ2C87 HC IO8 6U78CQ8 2R OH7 NJ2I8QI8F 6QIHKHI=> IO6I HI L67 F2LCW7HbHCM HI7 L2J^R2JQ8 6I IO8 P-<# X2U7HI8 HC IO8 7NJHCM> 6CF IO6I HI 78S8QI8F )8JJ2C87 R2J S6=2RR U8Q6E78 O8 O6F U88C 6U78CI RJ2G L2J^ 2C 6 CEGU8J 2R 2QQ67H2C73 )O8 L2J^ R2JQ8 6I IO8 P-<# X2U7HI8 F8QJ8678F RJ2G 6NWNJ2THG6I8S= 11 I2 0; HC IO8 7NJHCM3 *2L8K8J> 2CS= 6U2EI 49 L2J^8J7 L8J8 6QIE6SS= S6HF 2RRg IO8 J8G6HCHCM L2J^8J7 L8J8 IJ6C7R8JJ8F I2 2IO8J X2U73 <2J82K8J> C2ILHIO7I6CFHCM IO878 S6=W2RR7> IO8 .87N2CF8CI Q2CIHCE8F I2 8GNS2= L2J^8J7 LO2 O6F 6II8CF6CQ8 NJ2US8G7 6I L2J^ 6CF LO278 N8J72CC8S RHS87 J8RS8QI 7EQO NJ2US8G73 &C IO8 2IO8J O6CF> )8JJ2C87Y N8J72CC8S RHS8 F287 C2I J8RS8QI 6C= 6II8CF6CQ8 NJ2US8G7 2J H77E873 BO8C D2C87 78S8QI8F )8JJ2C87 R2J S6=2RR> )8JJ2C87 L67 78WS8QI8F RJ2G IO8 SH7I 2R L2J^8J7 6I IO8 P-<# X2U7HI8 2C IO8 N6JWIHQES6J F6= IO6I D2C87 6NN86J8F3 )OE7> IO8 SH7I L67 6 J6CF2G SH7I Q2GN278F 2CS= 2R L2J^8J7 LO2 O6NN8C8F I2 U8 2C IO8 X2U7HI8 2C IO6I N6JIHQES6J F6=3 )O8 78S8QIH2C 2R )8JJ2C87 R2J S6=2RR> 6SS8M8FS= U8Q6E78 2R 6II8CF6CQ8 NJ2US8G7> J8RS8QI7 7EQO 6JUHWIJ6JHC877 2J F8SHU8J6I8C8773 +7 C2I8F> 6RI8J S6=HCM 2RR )8JJ2C87> IO8 .87N2CF8CI Q2CIHCE8F I2 8GNS2= L2J^8J7 LO278 N8J72CC8S RHS87 J8RS8QI8F 6II8CF6CQ8 NJ2US8G7> LO8J867 )8JJ2C87Y RHS8 J8RS8QI8F C2 7EQO NJ2US8G73 $C 6FFHIH2C> 6RI8J S6=HCM 2RR )8JWJ2C87> IO8 .87N2CF8CI Q2CIHCE8F I2 8GNS2= 6I IO8 P-<# X2UW7HI8 6I S867I IOJ88 L2J^8J7 LO278 6II8CF6CQ8 J8Q2JF7 L8J8 L2J78 IO6C )8JJ2C873 +S72> IO8 J8672C )8JJ2C87 O6F GH778F 78K8J6S F6=7 2R L2J^ [/039 O2EJ7\ FEJHCM <6JQO 6CF +NJHS L2ESF C2I J8QEJ U8Q6E78 OH7 QOHSF O6F U88C U2JC> 6CF D2C87 ^C8L IO6I OH7 QOHSF O6F U88C U2JC3 +C 8GNS2=8JY7 R6HSEJ8 I2 Q2CFEQI 6 RESS 6CF R6HJ HCK87IHM6IH2C 2R 6C 8GNS2=88Y7 6SS8M8F GH7Q2CFEQI G6= U8 8KHF8CQ8 2R FH7WQJHGHC6I2J= HCI8CI3 >6&3/",$3K3X"6*3 =,3> 5;/ ',.- ]Z> Z9 [4Z1/\3 )O8 .87N2CF8CI QS6HG7 IO6I )8JJ2C87 L67 78S8QI8F R2J S6=2RR U8Q6E78 2R 6II8CF6CQ8 NJ2US8G73 *2L8K8J> 6 RESS 6CF R6HJ HCK87IHM6IH2C U= IO8 .87N2CF8CI L2ESF O6K8 FH7QS278F IO6I 2IO8J L2J^8J7 Q2ESF O6K8 6CF 7O2ESF O6K8 U88C 78S8QI8F U8R2J8 )8JJ2C87> 6CF IO6I 6SS L2J^8J7 L8J8 C2I Q2C7HF8J8F R2J S6=2RR> LHIO2EI J8M6JF I2 IO8HJ 8TN8JH8CQ8 2J N8JR2JG6CQ83!H7N6J6I8 IJ86IG8CI 2R IO8 FH7QO6JM8F 8GNS2=88 H7 6C2IO8J R6QI2J RJ2GLOHQO 6CHGE7 G6= U8 HCR8JJ8F3 "3M3> ?#<P6 ??=> /51 ',.- 555 [4ZZ]\3 D2C87 2RR8J8F NS6E7HUS8 J8672C7 LO= IO8 2IO8J L2J^8J7 LO2 O6F 6II8CF6CQ8 NJ2US8G7 L8J8 C2I 78S8QI8F R2J S6=2RR3 -EI OH7 8TNS6C6IH2C7 F2 C2I 6FFJ877 IO8 6JUHIJ6J= G8IO2F HC LOHQO O8 QO278 I2 78S8QI )8JJ2C873 %HCQ8 IO8 2CS= QJHI8JH2C E78F U= D2C87 R2J U8HCM 8SHMHUS8 R2J S6=2RR L67 U8HCM NJ878CI 6I IO8 X2U7HI8 2C IO8 F6I8 D2C87 6NN86J8F 6I P-<#> IO8C IO8 N6JIHQES6J _E6SHRHQ6IH2C7 2R 6C= GH77HCM L2J^8J7 2C IO6I F6= 7HGNS= FHF C2I G6II8J3 <2J82K8J> HR 6II8CF6CQ8 6I L2J^ L8J8 IO8 2CS= J8672C R2J LOHQO 6 L2J^8J L67 78S8QI8F R2J S6=2RR> IO8 .87N2CF8CI L2ESF C2I O6K8 78S8QI8F )8JJ2C87> UEI L2ESF O6K8 78S8QI8F 2IO8J L2J^8J7 LHIO L2J78 6II8CF6CQ8 J8Q2JF7 2J LHIO 6II8CF6CQ8 NJ2US8G7 J8RS8QI8F HC IO8HJ N8J72CC8S RHS873 $C 6FFHWIH2C> HR 6II8CF6CQ8 L8J8 IO8 2CS= J8672C R2J IO8 S6=2RR> IO8 .8W7N2CF8CI L2ESF SH^8S= O6K8 Q2C7HF8J8F IO8 6II8CF6CQ8 2R 6SS HI7 L2J^8J7> 2J 6I S867I 6SS IO8 L2J^8J7 2C IO8 P-<# X2U7HI83 $I FHF C2I3 +QQ2JFHCMS=> IO8 8KHF8CQ8 HC IOH7Q678 7O2L7 IO6I> 8K8C HR 6II8CF6CQ8 L8J8 6 R6QI2J> IO8J8 L67 6I S867I 2C8 6FFHIH2C6S R6QWI2J> 6 R6QI2J IO6I IHNN8F IO8 7Q6S87 6M6HC7I )8JJ2C873 #"')".,$'" #&'%).A#)$&' #&3//1<2J82K8J> IO8 .87N2CF8CI C2I 2CS= IJ86I8F )8JJ2C87 FH7N6JW6I8S= LHIO J87N8QI I2 OH7 Q2L2J^8J7> UEI 6S72 LHIO J87N8QI I2 O2L HI O6F IJ86I8F OHG HC IO8 N67I3 )O8 .87N2CF8CI O6F 8GWNS2=8F )8JJ2C87 R2J 4/ G2CIO73 !EJHCM IO6I IHG8> IO8 .87N2CWF8CI O6F IJ6C7R8JJ8F )8JJ2C87 I2 2IO8J X2U7HI87 R2EJ IHG873 )8JWJ2C87 O6F U88C S6HF 2RR 2CS= 2C8 IHG8 [6SIO2EMO IO8 .87N2CF8CI F8CH87 IO6I )8JJ2C87 O6F 8K8J U88C S6HF 2RR\> UEI IOH7 L67 F2C8 LHIO )8JJ2C87Y ^C2LS8FM8 IO6I IO8 S6=2RR L2ESF U8 R2J 6 UJH8R 6CF F8RHC8F N8JH2F 2R IHG83 )O8 .87N2CF8CIY7 NJ6QIHQ8 2R IJ6C7WR8JJHCM )8JJ2C87 RJ2G X2U I2 X2U H7 HC ^88NHCM LHIO HI7 2NHCH2C 6CF U8SH8R IO6I )8JJ2C87 L67 6 M22F L2J^8J3 )OH7 NJ6QIHQ8 6UJENIS= QO6CM8F HC +NJHS 5;;0> LOHQO L67 FEJHCM IO8 ACH2CY7 2JM6CHb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b6IH2C LHIOHC IO8 G86CWHCM 2R %8QIH2C 5[9\ 2R IO8 +QI3/3 )O8 .87N2CF8CI KH2S6I8F %8QIH2C ][6\[4\ 2R IO8 +QI U= HCWI8JJ2M6IHCM 6C 6NNSHQ6CI R2J 8GNS2=G8CI 6U2EI IO8 6NNSHQ6CIY7 ECH2C 6RRHSH6IH2C> U= HCI8JJ2M6IHCM 6C 8GNS2=88 6U2EI IO8 8GWNS2=88Y7 ECH2C 6RRHSH6IH2C> 6CF U= IOJ86I8CHCM 8GNS2=887 LO2 HI U8SH8K8F O6F S8RI IO8 .87N2CF8CIY7 8GNS2=G8CI I2 L2J^ R2J 6 ECH2C Q2CIJ6QI2J303 )O8 .87N2CF8CI KH2S6I8F %8QIH2C ][6\[4\ 6CF [/\ U= ECS6LRESS=J8RE7HCM I2 OHJ8 *6SS= +7OU= 6CF .2= (JH8CF DJ3> 6CF U= ECS6LRESS= S6=HCM 2RR D2OCC= )8JJ2C87393 )O8 R2J8M2HCM KH2S6IH2C7 Q2C7IHIEI8 ECR6HJ S6U2J NJ6QIHQ87 6RR8QIHCM Q2GG8JQ8 LHIOHC IO8 G86CHCM 2R %8QIH2C 5[?\ 6CF [1\ 2R IO8 +QI3."<"!@*6KHCM R2ECF IO6I IO8 .87N2CF8CI O67 8CM6M8F HC Q8JI6HC ECWR6HJ S6U2J NJ6QIHQ87> $ RHCF IO6I HI GE7I U8 2JF8J8F I2 Q8678 6CF F87H7I 6CF I2 I6^8 Q8JI6HC 6RRHJG6IHK8 6QIH2C F87HMC8F I2 8RR8QIEW6I8 IO8 N2SHQH87 2R IO8 +QI3*6KHCM R2ECF IO6I IO8 .87N2CF8CI ECS6LRESS= J8RE78F I2 OHJ8 6NNSHQ6CI7 *6SS= +7OU= 6CF .2= (JH8CF DJ3 67 FJ=L6SS G8QO6CWHQ7> IO8 .87N2CF8CI LHSS U8 2JF8J8F I2 2RR8J IO8 6NNSHQ6CI7 N27HWIH2C7 67 FJ=L6SS G8QO6CHQ7> 6CF I2 G6^8 IO878 6NNSHQ6CI7 LO2S8 R2J 6C= S277 2R 86JCHCM7 6CF 2IO8J U8C8RHI7 7ERR8J8F 67 6 J87ESI 2R IO8 FH7QJHGHC6IH2C 6M6HC7I IO8G HC 6QQ2JF6CQ8 LHIO >: ): ),,*J,&"H =,3> Z; ',.- 5]Z [4Z9;\> NSE7 HCI8J87I 67 Q2GWNEI8F HC 6QQ2JF6CQ8 LHIO S3J @,&6A,$/ V,& "H3 73"#&%3%> 5]/ ',.- 441/ [4Z]1\3*6KHCM R2ECF IO6I IO8 .87N2CF8CI ECS6LRESS= FH7QO6JM8F D2OCC= )8JJ2C87> IO8 .87N2CF8CI LHSS U8 2JF8J8F I2 2RR8J OHG J8HC7I6I8G8CI 6CF G6^8 OHG LO2S8 R2J 6C= S277 2R 86JCHCM7 6CF 2IO8J U8C8RHI7 HC 6QQ2JF6CQ8 LHIO >: ): ),,*J,&"H =,3> 7ENJ6> NSE7 HCI8J87I HC 6QQ2JF6CQ8 LHIO S3J @,&6A,$/ V,& "H3 730"#&%3%> 7ENJ63j.8Q2GG8CF8F &JF8J &GHII8F RJ2G NEUSHQ6IH2C3k  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!/01 ',.- '23 /4/59